--------------------------------------------------------------------------------

Exhibit 10.4

 

 

$2,000,000,000

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF APRIL 2, 2020

AMONG

WALGREENS BOOTS ALLIANCE, INC.,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I
Definitions     Section 1.01 Certain Defined Terms 1 Section 1.02 References 24
Section 1.03 Eurocurrency Rate and Eurocurrency Base Rate 24 Section
1.04 Classification of Loans and Borrowings 24
  ARTICLE II
The Credits     Section 2.01 Description of Revolving Facility; Commitments 24
Section 2.02 [Reserved] 26 Section 2.03 [Reserved] 26 Section 2.04 Types of
Loans 26 Section 2.05 Fees; Reductions in Aggregate Existing Commitment and
Aggregate New Commitment   27 Section 2.06 [Reserved] 28 Section
2.07 Prepayments and Repayments 28 Section 2.08 Method of Selecting Types and
Interest Periods 29 Section 2.09 Conversion and Continuation of Outstanding
Loans 31 Section 2.10 Interest Rates 32 Section 2.11 Rates Applicable After
Default 32 Section 2.12 Method of Payment 32 Section 2.13 Noteless Agreement;
Evidence of Indebtedness 33 Section 2.14 Interest Payment Dates; Interest and
Fee Basis 33 Section 2.15 Notification of Loans, Interest Rates, Prepayments and
Commitment Reductions; Availability of Loans   34 Section 2.16 Lending
Installations 34 Section 2.17 Payments Generally; Administrative Agent's
Clawback 35 Section 2.18 Replacement of Lender 36 Section 2.19 Sharing of
Payments by Lenders 36 Section 2.20 Defaulting Lenders 37
  ARTICLE III
Yield Protection; Taxes     Section 3.01 Yield Protection 39 Section
3.02 Changes in Capital Adequacy Regulations; Certificates for Reimbursement;
Delay in Requests   39 Section 3.03 Illegality 41 Section 3.04 Compensation for
Losses 41

 

 

--------------------------------------------------------------------------------




Section 3.05 Taxes 42 Section 3.06 Mitigation Obligations 46 Section
3.07 Inability to Determine Rates 47 Section 3.08 Survival 48
  ARTICLE IV
Conditions Precedent     Section 4.01 Initial Effectiveness 48 Section 4.02 Each
Borrowing Date 50
  ARTICLE V
Representations and Warranties     Section 5.01 Existence and Standing 51
Section 5.02 Authorization and Validity 51 Section 5.03 No Conflict; Government
Consent 51 Section 5.04 Financial Statements 51 Section 5.05 Material Adverse
Effect 52 Section 5.06 Litigation 52 Section 5.07 Regulation U 52 Section
5.08 Investment Company Act 52 Section 5.09 OFAC, FCPA 52 Section
5.10 Disclosure 53
  ARTICLE VI
Covenants     Section 6.01 Financial Reporting 53 Section 6.02 Use of Proceeds
55 Section 6.03 Notice of Default 55 Section 6.04 Conduct of Business 55 Section
6.05 Compliance with Laws 55 Section 6.06 Inspection; Keeping of Books and
Records 55 Section 6.07 Merger 56 Section 6.08 Sale of Assets 56 Section
6.09 Liens 56 Section 6.10 Financial Covenant 57 Section 6.11 Sanctions 58
  ARTICLE VII
Defaults     Section 7.01 Breach of Representations or Warranties 58 Section
7.02 Failure to Make Payments When Due 58 Section 7.03 Breach of Covenants 58

ii

--------------------------------------------------------------------------------




Section 7.04 Cross Default 58 Section 7.05 Voluntary Bankruptcy; Appointment of
Receiver; Etc 59 Section 7.06 Involuntary Bankruptcy; Appointment of Receiver;
Etc 59 Section 7.07 Judgments 60 Section 7.08 Unfunded Liabilities 60 Section
7.09 Reserved 60 Section 7.10 Other ERISA Liabilities 60 Section 7.11 Invalidity
of Loan Documents 60
  ARTICLE VIII
Acceleration, Waivers, Amendments and Remedies     Section 8.01 Acceleration,
Etc 61 Section 8.02 Amendments 61 Section 8.03 Preservation of Rights 62
  ARTICLE IX
General Provisions     Section 9.01 Survival of Representations 63 Section
9.02 Governmental Regulation 63 Section 9.03 Headings 63 Section 9.04 Entire
Agreement 63 Section 9.05 Several Obligations; Benefits of this Agreement 63
Section 9.06 Expenses; Indemnification 63 Section 9.07 Accounting 65 Section
9.08 Severability of Provisions 66 Section 9.09 Nonliability of Lenders 66
Section 9.10 Confidentiality 66 Section 9.11 Nonreliance 67 Section
9.12 Disclosure 68
  ARTICLE X
The Administrative Agent     Section 10.01 Appointment and Authority 68 Section
10.02 Rights as a Lender 68 Section 10.03 Reliance by Administrative Agent 68
Section 10.04 Exculpatory Provisions 69 Section 10.05 Delegation of Duties 70
Section 10.06 Resignation of Administrative Agent 70 Section 10.07 Non-Reliance
on Administrative Agent and Other Lenders 71 Section 10.08 [Reserved]. 71
Section 10.09 Administrative Agent May File Proofs of Claim 71 Section
10.10 ERISA 72

iii

--------------------------------------------------------------------------------




ARTICLE XI
Setoff     Section 11.01 Setoff 73
  ARTICLE XII
Benefit of Agreement; Assignments; Participations         Section
12.01 Successors and Assigns 73 Section 12.02 Dissemination of Information 77
Section 12.03 Tax Treatment 78
  ARTICLE XIII
Notices
  Section 13.01 Notices; Effectiveness; Electronic Communication 78
  ARTICLE XIV
Counterparts; Integration; Effectiveness; Electronic Execution     Section
14.01 Counterparts; Effectiveness 80 Section 14.02 Electronic Execution of
Assignments 80
  ARTICLE XV
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial     Section
15.01 Choice of Law 81 Section 15.02 Consent to Jurisdiction 81 Section
15.03 Waiver of Jury Trial 82 Section 15.04 U.S. Patriot Act Notice 82 Section
15.05 No Advisory or Fiduciary Responsibility 82 Section 15.06 Judgment Currency
83 Section 15.07 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 83 Section 15.08 Amendment and Restatement 84

iv

--------------------------------------------------------------------------------




EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Compliance Certificate

Exhibit B

-

Form of Assignment and Assumption

Exhibit C

-

Form of Promissory Note

Exhibit D - Form of Borrowing Notice Exhibit E - Form of Conversion/Continuation
Notice

Exhibit F

-

Form of Officer's Certificate

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01

-

Pricing Schedule

Schedule 2.01

-

Commitment Schedule

Schedule 13.01

-

Certain Addresses for Notices

v

--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This Amended and Restated Revolving Credit Agreement, dated as of April 2, 2020,
is among WALGREENS BOOTS ALLIANCE, INC., a Delaware corporation (the
"Borrower"), the institutions from time to time parties hereto as Lenders
(whether by execution of this Agreement or an assignment pursuant to ‎‎Section
12.01) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

WHEREAS, the Borrower, the institutions from time to time party thereto as
Lenders and Wells Fargo, as administrative agent, entered into that certain
Revolving Credit Agreement, dated as of December 5, 2018 (as amended by that
certain Amendment No. 1 to Revolving Credit Agreement, dated as of August 9,
2019, the "Existing Credit Agreement"), which provides a revolving credit
facility to the Borrower on the terms and conditions set forth therein;

WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement in its entirety on the terms set forth herein;

WHEREAS, the Borrower has requested that the Lenders extend revolving credit to
the Borrower in the form of Loans in Dollars in an aggregate principal amount
not in excess of $2,000,000,000 for general corporate purposes; and

WHEREAS, the Lenders are willing to make such Loans to the Borrower from time to
time after, in the case of the Existing Loans, the Initial Effective Date, and,
in the case of the New Loans, the Amendment and Restatement Effective Date, in
each case, on the terms and subject to the conditions set forth in this
Agreement.  Accordingly, the parties hereto agree the Existing Credit Agreement
is amended and restated in its entirety as follows:

ARTICLE I
DEFINITIONS

Section 1.01 Certain Defined Terms.  As used in this Agreement:

"Acquisition" means any transaction or series of related concurrent transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
by the Borrower or any of its Subsidiaries of all or a material portion of the
assets of a Person, or of any business or division of a Person, (b) the
acquisition by the Borrower or any of its Subsidiaries of in excess of 50% of
the capital stock, partnership interests, membership interests or equity of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary of the Borrower or (c) a merger or consolidation
or any other combination by the Borrower or any of its Subsidiaries with another
Person (other than a Person that is a Subsidiary); provided that the Borrower
(or a Person that succeeds to the Borrower pursuant to ‎Section 6.07 in
connection with such transaction or series of related transactions) or a
Subsidiary of the Borrower (or a Person that becomes a Subsidiary of the
Borrower as a result of such transaction) is the surviving entity; provided,
further that any Person that is a Subsidiary at the time of execution of the
definitive agreement related to any such transaction or series of related
concurrent transactions (or, in the case of a tender offer or similar
transaction, at the time of filing of the definitive offer document) shall
constitute a Subsidiary for purposes of this definition even if in connection
with such transaction or series of related transactions, such Person becomes a
direct or indirect holding company of the Borrower.

1

--------------------------------------------------------------------------------

"Acquisition Debt" means any Indebtedness incurred by the Borrower or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Indebtedness of the Borrower, any of its Subsidiaries or the
person(s) or assets to be acquired); provided that (a) the release of the
proceeds of such Indebtedness to the Borrower and/or its Subsidiaries is
contingent upon the consummation of such Material Acquisition and, pending such
release, such proceeds are held in escrow (and, if the definitive agreement (or,
in the case of a tender offer or similar transaction, the definitive offer
document) for such acquisition is terminated prior to the consummation of such
Material Acquisition or if such Material Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such proceeds shall be promptly applied to satisfy and
discharge all obligations of the Borrower and/or its Subsidiaries in respect of
such Indebtedness) or (b) such Indebtedness contains a "special mandatory
redemption" provision (or other similar provision) or otherwise permits such
Indebtedness to be redeemed or prepaid if such Material Acquisition is not
consummated by the date specified in the definitive documentation relating to
such Indebtedness (and if the definitive agreement (or, in the case of a tender
offer or similar transaction, the definitive offer document) for such Material
Acquisition is terminated in accordance with its terms prior to the consummation
of such Material Acquisition or such Material Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of
such termination or such specified date, as the case may be).

"Actual Existing Facility Unused Commitments" is defined in ‎Section 2.05(a).

"Actual New Facility Unused Commitments" is defined in ‎Section 2.05(a).

"Administrative Agent" means Wells Fargo in its capacity as contractual
representative of the Lenders pursuant to ‎Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to ‎Article X.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 13.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

"Affected Financial Institution" means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

2

--------------------------------------------------------------------------------

"Agent Parties" is defined in ‎Section 13.01(c).

"Aggregate Existing Commitment" means, at any time, the aggregate amount of the
Existing Commitments of all the Existing Lenders, as may be adjusted from time
to time pursuant to the terms hereof.  The Aggregate Existing Commitment as of
the Amendment and Restatement Effective Date is One Billion and 00/100 Dollars
($1,000,000,000).

"Aggregate New Commitment" means, at any time, the aggregate amount of the New
Commitments of all the New Lenders, as may be adjusted from time to time
pursuant to the terms hereof.  The Aggregate New Commitment as of the Amendment
and Restatement Effective Date is One Billion and 00/100 Dollars
($1,000,000,000).

"Agreement" means this Amended and Restated Revolving Credit Agreement, as it
may be amended, restated, supplemented or otherwise modified and as in effect
from time to time.

"Agreement Accounting Principles" means GAAP, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in ‎‎Section 5.04; provided, however, that notwithstanding anything contained in
‎Section 9.07 to the contrary, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Amendment and Restatement Effective
Date in GAAP (or any change in GAAP that occurred on or prior to the Amendment
and Restatement Effective Date but was not reflected in the financial statements
included in the Borrower SEC Reports) or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

"Agreement Currency" is defined in ‎Section 15.06.

"Alternate Base Rate" means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the Eurocurrency Base Rate determined in accordance
with clause (b) of the definition thereof for a one month Interest Period plus
1.0%. 

"Alternate Base Rate Loan" means a Loan, or portion thereof, which, except as
otherwise provided in ‎Section 2.11, bears interest at the Alternate Base Rate.

"Amendment and Restatement Effective Date" means the first date on which the
conditions set forth in ‎Section 4.01 are satisfied (or waived in accordance
with ‎Section 8.02).

3

--------------------------------------------------------------------------------

"Applicable Margin" means the percentage rate per annum which is applicable at
such time for Loans under the Existing Facility or the New Facility of the
applicable Type as set forth in the Pricing Schedule.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Article" means an article of this Agreement unless another document is
specifically referenced.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by ‎Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

"Authorized Officer" means any of the Chief Executive Officer, Global Chief
Financial Officer, Global Chief Administrative Officer and General Counsel,
Global Treasurer, Treasury Vice President, Vice President, Global Treasury,
Corporate Secretary, Global Controller and Chief Accounting Officer, Financial
Controller or Global Treasury Senior Director of the Borrower, acting in
accordance with the terms of the signing authority (if any) granted in the
incumbency certificate delivered to the Administrative Agent pursuant to Section
4.01(c) (including any supplements thereto delivered to the Administrative Agent
from time to time by way of an officers' certificate jointly executed by two
Authorized Officers).

"Average Percentage Utilization" means, for the Measurement Period, an amount,
expressed as a percentage, equal to (i) the average aggregate principal amount
of the Existing Loans outstanding on each day during such period determined, for
any day, after giving effect to any prepayments or repayments of any Existing
Loans occurring during such period divided by (ii) the average of the aggregate
Existing Commitments outstanding on each day during such period as adjusted
pursuant to ‎Section 2.05(c).

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

"Bail-In Legislation" means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

4

--------------------------------------------------------------------------------

"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such "employee benefit plan" or "plan".

"Borrower" is defined in the preamble.

"Borrower Materials" is defined in ‎Section 6.01.

"Borrower SEC Reports" means the Borrower's (i) 2019 Annual Report on Form 10-K
and (ii) quarterly reports on Form 10-Q for the quarterly periods ended November
30, 2019 and February 29, 2020.

"Borrowing" means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of a borrowing of Eurocurrency Loans (other than LIBOR Daily
Floating Rate Loans), having the same Interest Period.

"Borrowing Date" means each date on which a Borrowing is made hereunder, subject
to satisfaction (or waiver in accordance with ‎Section 8.02) of the applicable
conditions set forth in Article ‎IV.

"Borrowing Notice" is defined in ‎‎Section 2.08.

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
generally open in New York, New York for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system (or any other equivalent wire system) and if such day relates
to any interest rate settings as to a Eurocurrency Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day.

"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be shown as a liability on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in the case of
clauses (x) and (y) be deemed to be a "Change in Law", regardless of the date
enacted, adopted, issued, promulgated or implemented.

5

--------------------------------------------------------------------------------

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are Existing Loans or New Loans.

"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

"Commitment" means, an Existing Commitment or a New Commitment. Each reference
herein to "Commitments" without specifying Existing Commitments or New
Commitments shall be deemed a reference to either its Existing Commitment or New
Commitment, or both its Existing Commitments and New Commitments, as the context
may require.

"Commitment Fee" means, collectively, the Existing Unused Commitment Fee, the
Updated Unused Commitment Fee and the New Commitment Fee.

"Commitment Schedule" means the Schedule attached hereto and identified as such,
identifying each Lender's Commitment as of the Amendment and Restatement
Effective Date.

"Consolidated Assets" means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the Borrower's fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or disposition of
Property of the Borrower or any of its Subsidiaries with fair value in excess of
$100,000,000 that has occurred since the end of such fiscal quarter as if such
acquisition or disposition had occurred on the last day of such fiscal quarter).

"Consolidated Debt" means at any time the consolidated Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.

"Consolidated Net Worth" means at any time the consolidated stockholders' equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

6

--------------------------------------------------------------------------------

"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

"Conversion/Continuation Notice" is defined in ‎Section 2.09.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means an event described in ‎Article ‎VII.

"Defaulting Lender" means, subject to ‎‎Section 2.20(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender's determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder, or generally under other agreements in which it commits
to extend credit, unless such notification or public statement relates to such
Lender's obligation to fund a Loan hereunder and states that such position is
based on such Lender's determination that a condition precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in a manner satisfactory to
the Administrative Agent or the Borrower, as applicable, that it will comply
with its funding obligations, which request was made because of a reasonable
concern by the Administrative Agent or the Borrower that such Lender may not be
able to comply with its funding obligations hereunder; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent or the Borrower, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority unless such ownership or equity results in or
provides such Lender with immunity from the jurisdiction of courts within the
United States or any other nation or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to ‎Section 2.20(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each Lender promptly following such determination.

7

--------------------------------------------------------------------------------

"Disqualified Stock" means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.

"Dollar" and "$" means dollars in the lawful currency of the United States of
America.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Eligible Assignee" means any Person that meets the requirements to be an
assignee under ‎Section 12.01(b)(v), ‎(vi) and ‎(vii) (subject to such consents,
if any, as may be required under ‎‎Section 12.01(b)(iii)).

"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions relating to (a) the protection of the
environment, (b) the effect of the environment on human health, (c) emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into surface water, ground water or land, or (d) the use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

8

--------------------------------------------------------------------------------

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials (excluding product liability claims), (d) the release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Eurocurrency Base Rate" means, subject to the implementation of a Replacement
Rate in accordance with ‎Section 3.07(b),

(a) for any Interest Period with respect to a Eurocurrency Loan (other than a
LIBOR Daily Floating Rate Loan), the rate per annum equal to the London
Interbank Offered Rate administered by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) ("LIBOR") as published on the
applicable Bloomberg screen page (or such other comparable commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) in the London interbank market with a term
equivalent to such Interest Period;

(b) for any interest calculation with respect to an Alternate Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day; and

(c) with respect to a LIBOR Daily Floating Rate Loan, a fluctuating rate of
interest, which can change on each Business Day, equal to LIBOR, or a comparable
or successor rate which is approved by the Administrative Agent, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 11:00 a.m. London time two (2) Business
Days prior to the date in question for Dollar deposits with a term equivalent to
one (1) month beginning on that date; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent with the consent of
the Borrower in connection herewith, the approved rate shall be applied in a
manner consistent with market practice (this clause (c), the "LIBOR Daily
Floating Rate").

9

--------------------------------------------------------------------------------

Unless otherwise specified in any amendment to this Agreement entered into in
accordance with ‎Section 3.07(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

"Eurocurrency Loan" means a Loan, or portion thereof, which, except as otherwise
provided in ‎Section 2.11, bears interest at the applicable Eurocurrency Base
Rate requested by the Borrower pursuant to Sections ‎2.08 and ‎2.09.

"Eurocurrency Rate" means, with respect to a Eurocurrency Loan (other than a
LIBOR Daily Floating Rate Loan) for the relevant Interest Period, the quotient
of (i) the Eurocurrency Base Rate determined in accordance with clause (a) of
the definition thereof applicable to such Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes), and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Installation is located,
or (ii) where the recipient otherwise has a present or former connection (other
than by reason of the activities and transactions specifically contemplated by
this Agreement, including selling or assigning an interest in any Loan or Loan
Document or enforcing provisions of any Loan Document), (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with ‎‎Section 3.05(e)(ii), (c) in the
case of a Foreign Lender, any U.S. withholding Tax that is required to be
imposed on amounts payable to such Foreign Lender (other than an assignee
pursuant to a request by the Borrower under ‎Section 2.18) pursuant to the laws
in force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Installation), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Installation (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to ‎Section 3.05(a)(i) or ‎‎(ii),
(d) in the case of a Lender, any withholding Tax that is attributable to such
Lender's failure to comply with Section 3.05(e) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.

10

--------------------------------------------------------------------------------

"Existing August 2019 Credit Agreements" means the Existing Citi Credit
Agreement, the Existing HSBC Credit Agreement and the Existing UniCredit Credit
Agreement.

"Existing Citi Credit Agreement" means that certain Revolving Credit Agreement,
dated as of August 30, 2019, by and among the Borrower, the lenders from time to
time party thereto and Citibank, N.A. as administrative agent (as amended,
restated, supplemented or otherwise modified from time to time).

"Existing Commitment" means, as to each Existing Lender, the obligation of such
Lender to make Existing Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth on the Commitment Schedule (which
schedule shall set forth each Existing Lender's Existing Commitment as of the
Amendment and Restatement Effective Date) or in an Assignment and Assumption
executed pursuant to ‎Section 12.01, as it may be modified as a result of any
assignment that has become effective pursuant to ‎Section 12.01 or as otherwise
modified from time to time pursuant to the terms hereof.

"Existing Credit Agreement" is defined in the recitals.

"Existing Facility" means the revolving facility provided hereunder and
evidenced by the Existing Commitments and Existing Loans.

"Existing HSBC Credit Agreement" means that certain Revolving Credit Agreement,
dated as of August 30, 2019, by and among the Borrower, the lenders from time to
time party thereto and HSBC Bank USA, N.A. as administrative agent (as amended,
restated, supplemented or otherwise modified from time to time).

"Existing Lender" means a Lender with an Existing Commitment or an outstanding
Existing Loan.

"Existing Loan" means, with respect to an Existing Lender, such Existing
Lender's loan made pursuant to Section 2.01(a)(i) (and any conversion or
continuation thereof pursuant to Section 2.09) and refers to an Alternate Base
Rate Existing Loan or a Eurocurrency Existing Loan. All Existing Loans shall be
denominated in Dollars.

"Existing Mizuho Credit Agreement" means that certain 364-Day Revolving Credit
Agreement, dated as of January 18, 2019, among the Borrower, the lenders from
time to time parties thereto and Mizuho Bank, Ltd., as administrative agent (as
extended by Extension Agreement, dated as of December 18, 2019 and as further
amended, restated, supplemented or otherwise modified from time to time).

"Existing Revolving Credit Agreement" means that certain Revolving Credit
Agreement, dated as of August 29, 2018, among the Borrower, the other borrowers
party thereto, the lenders and letter of credit issuers from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time).

11

--------------------------------------------------------------------------------

"Existing UniCredit Credit Agreement" means that certain Revolving Credit
Agreement, dated as of August 30, 2019, by and among the Borrower, the lenders
from time to time party thereto and UniCredit Bank AG, New York Branch, as
administrative agent (as amended, restated, supplemented or otherwise modified
from time to time).

"Existing Unused Commitment Fee" is defined in Section 2.05(a)(i).

"Facility Termination Date" means, (x) in the case of the Existing Facility, the
earlier of (a) the Maturity Date and (b) the date of termination in whole of the
Aggregate Existing Commitment pursuant to Section 2.05 or Section 8.01 hereof,
and (y) in the case of the New Facility, the earlier of (a) the Maturity Date
and (b) the date of termination in whole of the Aggregate New Commitment
pursuant to Section 2.05 or Section 8.01 hereof.

"FATCA" means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.

"February Extension Maturity Date" has the meaning specified in the definition
of "Maturity Date".

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

"Fee Letter" means that certain Fee Letter, dated as of the Amendment and
Restatement Effective Date, between Wells Fargo and the Borrower.

"Foreign Lender" means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

"Foreign Pension Plan" means any defined benefit plan as described in Section
3(35) of ERISA for which the Borrower or any Subsidiary is a sponsor or
administrator or to which the Borrower or any Subsidiary has any liability, and
which (a) is maintained or contributed to for the benefit of employees of the
Borrower or any of its respective Subsidiaries, (b) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (c) under applicable local law, is
required to be funded through a trust or other funding vehicle (other than a
trust or funding vehicle maintained exclusively by a Governmental Authority).

12

--------------------------------------------------------------------------------

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to the Agreement Accounting
Principles.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case that are regulated pursuant to
any Environmental Law.

"Increase Date" means the effective date of any increase in the Commitments
pursuant to ‎Section 2.01(b).

"Indebtedness" of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person's business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Rate Management Obligations, (viii) for
its Receivables Transaction Attributed Indebtedness and (ix) with respect to
Disqualified Stock, (b) the obligations of others, whether or not assumed,
secured by Liens on property of such Person or payable out of the proceeds of,
or production from, property or assets now or hereafter owned or acquired by
such Person and (c) any other obligation or other financial accommodation which
in accordance with Agreement Accounting Principles would be shown as a liability
on the consolidated balance sheet of such Person; provided that notwithstanding
anything herein to the contrary, Capitalized Leases shall not constitute
Indebtedness for any purpose hereunder.

"Indebtedness for Borrowed Money" of a Person means, without duplication, (a)
indebtedness for borrowed money (whether or not evidenced by bonds, debentures,
notes or similar instruments) or for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person's business payable on terms customary in the trade) and (b)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a) above; provided that
notwithstanding anything herein to the contrary, neither Capitalized Leases nor
any obligations of the type described in clause (b) above with respect to
Capitalized Leases shall constitute Indebtedness for Borrowed Money for any
purpose hereunder.

13

--------------------------------------------------------------------------------

"Indemnified Taxes" means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

"Indemnitee" is defined in ‎‎Section 9.06(b).

"Information" is defined in ‎Section 9.10.

"Initial Effective Date" means December 5, 2018.

"Initial Maturity Date" means January 29, 2021 (provided that, if such date
shall not be a Business Day, the Maturity Date shall be the immediately
preceding Business Day).

"Intangible Assets" means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of the Borrower's fiscal quarter ending prior to
such date, prepared in accordance with Agreement Accounting Principles and
giving pro forma effect to any acquisition or disposition of Property of the
Borrower or any of its Subsidiaries with fair value in excess of $100,000,000
that has occurred since the end of such fiscal quarter as if such acquisition or
disposition had occurred on the last day of such fiscal quarter, of all trade
names, trademarks, licenses, patents, copyrights, service marks, goodwill and
other like intangibles.

"Interest Period" means, with respect to a Eurocurrency Loan (other than a LIBOR
Daily Floating Rate Loan), a period of one week or one, two, three or six months
or such other period agreed to by the Existing Lenders or New Lenders, as
applicable, and the Borrower, commencing on the Borrowing Date with respect to
such Eurocurrency Loan or on the date on which a Eurocurrency Loan is continued
or an Alternate Base Rate Loan is converted into a Eurocurrency Loan.  Such
Interest Period shall end on but exclude the day which corresponds numerically
to such date one, two, three or six months or such other agreed upon period
thereafter or, in the case of an Interest Period of one week, shall end on but
exclude the day that is one week thereafter, provided, however, that if there is
no such numerically corresponding day in such next, second, third or sixth
succeeding month or such other succeeding period, such Interest Period shall end
on the last Business Day of such next, second, third or sixth succeeding month
or such other succeeding period.  If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

14

--------------------------------------------------------------------------------

"Judgment Currency" is defined in ‎‎Section 15.06.

"July Extension Maturity Date" has the meaning specified in the definition of
"Maturity Date".

"Lenders" means the financial institutions listed on the Commitment Schedule as
having a Commitment, any Person that becomes a "Lender" hereunder pursuant to
‎Section 2.01(b) and any other Person that shall have become party hereto with a
Commitment pursuant to an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption, or if
the Commitments have terminated, a Lender with outstanding Loans. Each reference
herein to "Lenders" without specifying Existing Lenders or New Lenders shall be
deemed a reference both Existing Lenders and New Lenders.

"Lending Installation" means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or
Administrative Agent listed on the administrative information sheets provided to
the Administrative Agent in connection herewith, or otherwise selected by such
Lender or Administrative Agent pursuant to ‎‎Section 2.16.

"LIBOR" has the meaning specified in the definition of "Eurocurrency Base Rate".

"LIBOR Daily Floating Rate" means a Loan that bears interest based on clause (c)
of the definition of "Eurocurrency Base Rate".

"LIBOR Daily Floating Rate Loan" means a Loan that bears interest based on the
LIBOR Daily Floating Rate.

"LIBOR Successor Amendment" is defined in ‎Section 3.07(b).

"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

"Loan" means an Existing Loan or a New Loan, as the context may require. Each
reference herein to "Loans" without specifying Existing Loans or New Loans shall
be deemed a reference both Existing Loans and New Loans.

"Loan Documents" means this Agreement and any Notes issued pursuant to ‎Section
2.13 (if requested), as the same may be amended, restated or otherwise modified
and in effect from time to time.

"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

15

--------------------------------------------------------------------------------

"Major Subsidiary" means any Subsidiary of the Borrower (a) which is organized
and existing under, or has its principal place of business in, the United States
or any political subdivision thereof, Canada or any political subdivision
thereof, the United Kingdom, or any of their respective political subdivisions,
any country which is a member of the European Union on the Initial Effective
Date or any political subdivision thereof, or Switzerland, Norway, Australia and
(b) which has at any time total assets (after intercompany eliminations)
exceeding $7,000,000,000.

"Material Acquisition" means any Acquisition the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $1,000,000,000.

"Material Adverse Effect" means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.

"Maturity Date" means the Initial Maturity Date; provided that:

(a) the Maturity Date shall automatically (and without any further action by any
party hereto) be extended to February 26, 2021 (provided that, if such date
shall not be a Business Day, the Maturity Date shall be the immediately
preceding Business Day) (the "February Extension Maturity Date"), if on or
before the Initial Maturity Date, (I) the Borrower (x) extends the Maturity Date
(as defined in the Existing Mizuho Credit Agreement) of the Existing Mizuho
Credit Agreement beyond July 31, 2021 (provided that, if such date shall not be
a Business Day, the Maturity Date shall be the immediately preceding Business
Day) (the "July Extension Maturity Date"), (y) enters into new bank or bond
financings (including to refinance or replace the Existing Mizuho Credit
Agreement) in an aggregate principal amount of at least $2.0 billion with a
maturity date beyond the July Extension Maturity Date or (z) consummates a
combination of the foregoing clauses (x) and (y) in connection with bank or bond
financings in an aggregate principal amount of at least $2.0 billion and (II)
the Administrative Agent has received written notice from the Borrower that the
condition set forth in the foregoing clause (I) has been satisfied; and

(b) the Maturity Date shall automatically (and without any further action by any
party hereto) be extended to the July Extension Maturity Date if on or before
the February Extension Maturity Date, (x) the Initial Maturity Date has been so
extended to the February Extension Maturity Date in accordance with clause (a)
above, (y) the Borrower (I) extends the Maturity Date (as defined in each of the
Existing August 2019 Credit Agreements) of each of the Existing August 2019
Credit Agreements beyond the July Extension Maturity Date, (II) enters into new
bank or bond financings (including to refinance or replace any of the Existing
August 2019 Credit Agreements) in an aggregate principal amount of at least $2.0
billion with a maturity date beyond the July Extension Maturity Date or (III)
consummates a combination of the foregoing clauses (I) and (II) in connection
with bank or bond financings in an aggregate principal amount of at least $2.0
billion and (z) the Administrative Agent has received (I) written notice from
the Borrower that the conditions set forth in the foregoing clauses (x) and (y)
have been satisfied and (II) an officer's certificate of an Authorized Officer
of the Borrower, substantially in the form of Exhibit F, dated as of a date
after which the conditions set forth in the foregoing clauses (x) and (y) are
met.

16

--------------------------------------------------------------------------------

"Measurement Period" means the period commencing on the Amendment and
Restatement Effective Date and ending on the earlier of (i) the Initial Maturity
Date and (ii) the date of termination in whole of the Aggregate Existing
Commitment pursuant to ‎Section 2.05 or ‎Section 8.01 hereof.

"Minimum Average Percentage Utilization Fee" is defined in ‎Section 2.05(b).

"Moody's" means Moody's Investors Service, Inc. (or any successor thereto).

"Multiemployer Plan" means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party, and to which
plan the Borrower, any Subsidiary or any member of the Controlled Group is
obligated to make contributions.

"New Commitment" means, as to each New Lender, the obligation of such Lender to
make New Loans, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth on the Commitment Schedule (which schedule shall
set forth each New Lender's New Commitment as of the Amendment and Restatement
Effective Date) or in an Assignment and Assumption executed pursuant to ‎Section
12.01, as it may be modified as a result of any assignment that has become
effective pursuant to ‎Section 12.01 or as otherwise modified from time to time
pursuant to the terms hereof.

"New Facility" means the revolving facility provided hereunder and evidenced by
the New Commitments and New Loans.

"New Facility Availability Period" means the period commencing on the later of
(a) the date on which the Borrower (I) extends the maturity date under any
existing term and/or revolving credit facility (other than the Existing
Facility) of the Borrower in an aggregate principal amount of at least $1.0
billion to or beyond the Initial Maturity Date, (II) enters into new bank or
bond financings (excluding the New Facility but including any such financings to
refinance or replace any of the term and/or revolving credit facilities
applicable to clause (I)) in an aggregate principal amount of at least $1.0
billion with a maturity date to or beyond the Initial Maturity Date or (III)
consummates a combination of the foregoing clauses (I) and (II) in connection
with bank or bond financings (excluding the New Facility) in an aggregate
principal amount of at least $1.0 billion and (b) April 2, 2020, and ending on
the Facility Termination Date for the New Facility. Any actions by the Borrower
taken on and after March 30, 2020 shall be applicable to satisfy (or partially
satisfy) clauses (a)(I), (II) and (III) hereto.

17

--------------------------------------------------------------------------------

"New Lender" means a Lender with a New Commitment or an outstanding New Loan.

"New Loan" means, with respect to a New Lender, such New Lender's loan made
pursuant to Section 2.01(a)(ii) (and any conversion or continuation thereof
pursuant to Section 2.09) and refers to an Alternate Base Rate New Loan or a
Eurocurrency New Loan. All New Loans shall be denominated in Dollars.

"Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  "Unrealized
losses" means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and "unrealized
profits" means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

"New Unused Commitment Fee" is defined in Section 2.05(a)(ii).

"Note" is defined in ‎‎Section 2.13(d).

"Obligations" means all Loans, debts, liabilities, obligations, covenants and
duties owing by the Borrower to the Administrative Agent, any Lender, any
affiliate of the Administrative Agent or any Lender or any indemnitee under the
provisions of ‎‎Section 9.06 or any other provisions of the Loan Documents, in
each case of any kind or nature, present or future, arising under this Agreement
or any other Loan Document, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired (including, for the avoidance
of doubt, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any proceeding under any Debtor Relief Law, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding).  The term
includes, without limitation, all interest, charges, expenses, fees, attorneys'
fees and disbursements, paralegals' fees, and any other sum chargeable to the
Borrower or any of its Subsidiaries under this Agreement or any other Loan
Document.

"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Other Taxes" means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to
‎Section 2.18).

18

--------------------------------------------------------------------------------

"Overnight Rate" means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

"Participant" is defined in ‎‎Section 12.01(d).

"Participant Register" is defined in ‎‎Section 12.01(d).

"Payment Date" means the last Business Day of each March, June, September and
December and any Facility Termination Date.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

"Plan" means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group has liability.

"Platform" is defined in ‎Section 6.01.

"Pricing Schedule" means the Schedule identifying the Applicable Margin attached
hereto identified as such.

"Prime Rate" means the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its "prime rate." The "prime rate"
is a rate set by Wells Fargo based upon various factors including Wells Fargo's
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

"Pro Rata Share" means, (x) with respect to an Existing Lender, if the Aggregate
Existing Commitment has not been terminated, a portion equal to a fraction the
numerator of which is such Existing Lender's Existing Commitment at such time
(in each case, as adjusted from time to time in accordance with the provisions
of this Agreement) and the denominator of which is the Aggregate Existing
Commitment at such time, or, if the Aggregate Existing Commitment has been
terminated, a portion equal to a fraction the numerator of which is the
aggregate outstanding principal amount of such Existing Lender's Existing Loans
at such time and the denominator of which is the aggregate outstanding principal
amount of all Existing Lenders' Existing Loans at such time and (y) with respect
to a New Lender, if the Aggregate New Commitment has not been terminated, a
portion equal to a fraction the numerator of which is such New Lender's New
Commitment at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) and the denominator of which
is the Aggregate New Commitment at such time, or, if the Aggregate New
Commitment has been terminated, a portion equal to a fraction the numerator of
which is the aggregate outstanding principal amount of such New Lender's New
Loans at such time and the denominator of which is the aggregate outstanding
principal amount of all New Lenders' New Loans at such time.

19

--------------------------------------------------------------------------------

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

"Public Lender" is defined in ‎Section 6.01.

"Qualified Receivables Transaction" means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable and rights related thereto.

"Rate Management Obligations" of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

"Receivables Transaction Attributed Indebtedness" means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

"Register" is defined in ‎Section 12.01(c).

20

--------------------------------------------------------------------------------

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

"Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, members, directors, officers, employees, agents and
controlling persons of such Person and of such Person's Affiliates.

"Replacement Rate" is defined in ‎Section 3.07(b).

"Reportable Event" means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(c) of the Code.

"Required Lenders" means, on any date of determination, Lenders in the aggregate
having greater than fifty percent (50%) of the sum of (x) the Aggregate Existing
Commitment or, if the Aggregate Existing Commitment has been terminated, the
aggregate outstanding principal amount of all Existing Loans on such date, and
(y) the Aggregate New Commitment or, if the Aggregate New Commitment has been
terminated, the aggregate outstanding principal amount of all New Loans on such
date; provided that the Commitments of, and the portion of the aggregate
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

"Requisite Amount" means $250,000,000.

"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on "Eurocurrency
liabilities" (as defined in Regulation D).

"Resolution Authority" means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

21

--------------------------------------------------------------------------------

"Revolving Facility" means the Existing Facility or the New Facility, as the
context may require. Each reference herein to "Revolving Facility" without
specifying Existing Facility or New Facility shall be deemed a reference both
the Existing Facility and New Facility.

"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

"Same Day Funds" means immediately available funds.

"Sanctions" means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

"Scheduled Unavailability Date" is defined in ‎Section 3.07(b).

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.

"Subsidiary" of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
"Subsidiary" shall mean a Subsidiary of the Borrower.

"Substantial Portion" means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Total Capitalization" means Consolidated Debt plus Consolidated Net Worth.

"Total Tangible Assets" means, at any date of determination, Consolidated Assets
less the sum of (i) Intangible Assets and (ii) the amount of Capitalized  Leases
included as assets on the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of the Borrower's fiscal quarter ending prior to such
date.

22

--------------------------------------------------------------------------------

"Transferee" is defined in ‎‎Section 12.02.

"Type" means, with respect to any Loan, its nature as an Alternate Base Rate
Loan or a Eurocurrency Loan (including a LIBOR Daily Floating Rate Loan), as
applicable.

"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

"U.S. Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

"Updated Unused Commitment Fee" is defined in Section 2.05(a)(i).

"Wells Fargo" means Wells Fargo Bank, National Association.

"Write-Down and Conversion Powers" means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

23

--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02 References.  Any references to the Borrower's Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

Section 1.03 Eurocurrency Rate and Eurocurrency Base Rate. The Administrative
Agent does not warrant, nor accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definitions of "Eurocurrency Rate" or
"Eurocurrency Base Rate" or with respect to any comparable or successor rate
thereto.

Section 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. an "Existing
Loan") or by Type (e.g., an "Eurocurrency Loan") or by Class and Type (e.g., an
"Eurocurrency Existing Loan"). Borrowings also may be classified and referred to
by Class (e.g., an "Existing Loan Borrowing") or by  Type (e.g., an
"Eurocurrency Borrowing") or by Class and Type (e.g., an "Eurocurrency Existing
Loan Borrowing").

ARTICLE II
THE CREDITS

Section 2.01 Description of Revolving Facility; Commitments. 

(a) Commitments.

(i) Existing Facility. From and including the Initial Effective Date and prior
to the Facility Termination Date for the Existing Facility, upon the
satisfaction of the conditions precedent set forth in ‎Section 4.02, each
Existing Lender severally and not jointly agrees, on the terms and conditions
set forth in this Agreement, to make Existing Loans in Dollars to the Borrower
from time to time in amounts not to exceed in the aggregate at any one time
outstanding its Pro Rata Share of the Aggregate Existing Commitment; provided
that after giving effect to such Existing Loans, (a) the aggregate principal
amount of all Existing Lenders' Existing Loans outstanding at such time, after
giving effect to any borrowings and prepayments or repayments of any Existing
Loans occurring on such date, shall not exceed the Aggregate Existing Commitment
at such time and (b) with respect to any Existing Lender, the aggregate
principal amount of such Existing Lender's Existing Loans outstanding at such
time, after giving effect to any borrowings and prepayments or repayments of any
Existing Loans occurring on such date, shall not exceed such Existing Lender's
Existing Commitment at such time. 

24

--------------------------------------------------------------------------------

(ii) New Facility. During the New Facility Availability Period, upon the
satisfaction of the conditions precedent set forth in ‎Section 4.02, each New
Lender severally and not jointly agrees, on the terms and conditions set forth
in this Agreement, to make New Loans in Dollars to the Borrower from time to
time in amounts not to exceed in the aggregate at any one time outstanding its
Pro Rata Share of the Aggregate New Commitment; provided that after giving
effect to such New Loans, (a) the aggregate principal amount of all New Lenders'
New Loans outstanding at such time, after giving effect to any borrowings and
prepayments or repayments of any New Loans occurring on such date, shall not
exceed the Aggregate New Commitment at such time and (b) with respect to any New
Lender, the aggregate principal amount of such New Lender's New Loans
outstanding at such time, after giving effect to any borrowings and prepayments
or repayments of any New Loans occurring on such date, shall not exceed such New
Lender's New Commitment at such time.

(iii) Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow (i) Existing Loans at any time prior to the Facility Termination Date
for the Existing Facility and (ii) New Loans during the New Facility
Availability Period.  Each Borrowing of Loans shall be in a minimum aggregate
amount of $10,000,000 or any integral multiple of $1,000,000 in excess thereof
(or, if less, the unused Aggregate Existing Commitment or Aggregate New
Commitment, as applicable, as of such date).  The Commitments to lend hereunder
shall expire automatically on the Facility Termination Date for the applicable
Revolving Facility.  Each Loan shall be made by each applicable Lender in
accordance with such Lender's Pro Rata Share of the Aggregate Existing
Commitment or Aggregate New Commitment, as applicable.

(b) Increase. The Borrower may at any time from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the New Commitments
by a maximum aggregate amount of up to Five Hundred Million Dollars
($500,000,000) with additional New Commitments from any existing New Lenders
and/or with new New Commitments from any other Person selected by the Borrower
and reasonably acceptable to the Administrative Agent; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Unmatured Default shall exist and be continuing at the time
of any such increase;

(iii)  no existing New Lender shall be under any obligation to increase its New
Commitment and any such decision whether to increase its New Commitment shall be
in such New Lender's sole and absolute discretion;

(iv) (A) any new New Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing New
Lender electing to increase its New Commitment shall have executed a commitment
agreement reasonably satisfactory to the Administrative Agent; and

25

--------------------------------------------------------------------------------

(v) as a condition precedent to such increase, the Borrower shall (x) deliver to
the Administrative Agent a certificate dated as of the date of such increase
signed by an Authorized Officer of the Borrower (A) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase, (1)
the representations and warranties contained in Article V are true and correct
in all material respects (except to the extent such representations and
warranties are qualified with "materiality" or "Material Adverse Effect" or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of the date of such increase, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representations and warranties are qualified with
"materiality" or "Material Adverse Effect" or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date and (2) no Default or Unmatured Default exists
immediately before or after giving effect to the incurrence of such increase and
(y) pay any applicable fee related to such increase (including, without
limitation, any applicable arrangement, upfront and/or administrative fee).

In connection with the effectiveness of any increase under this ‎Section
2.01(b), (x) the Commitment Schedule shall be deemed amended to reflect such
increase and the updated New Commitments and Pro Rata Shares of the New Lenders,
(y) the Administrative Agent shall promptly notify the Borrower and the New
Lenders of the updated Commitment Schedule and (z) to the extent necessary to
keep any outstanding New Loans allocated ratably to the New Lenders in
accordance with their updated Pro Rata Shares, the Borrower shall prepay (or, if
the Administrative Agent determines in its sole discretion that a re-allocation
of the New Loans can be accomplished without any cash prepayments or new cash
New Loans by the New Lenders, be deemed to have prepaid) any New Loans owing by
it and outstanding on the date of any such increase (and pay any additional
amounts required pursuant to ‎Section 3.04).  The provisions of this ‎Section
2.01(b) involving non-pro rata allocations, prepayments and New Loans shall
supersede any provisions in Sections ‎2.19 or ‎8.02 to the contrary.

Section 2.02 [Reserved].

Section 2.03 [Reserved].

Section 2.04 Types of Loans. The Loans may consist of Alternate Base Rate Loans
or Eurocurrency Loans, or a combination thereof, selected by the Borrower in
accordance with Sections ‎2.08 and ‎2.09.

Section 2.05 Fees; Reductions in Aggregate Existing Commitment and Aggregate New
Commitment. 

(a) Commitment Fees. 

26

--------------------------------------------------------------------------------

(i) The Borrower agrees to pay to the Administrative Agent for the account of
each Existing Lender a commitment fee in Dollars (a) at a per annum rate equal
to 0.11% per annum (the "Existing Unused Commitment Fee") on the daily actual
excess of such Existing Lender's Existing Commitment over the outstanding
principal amount of such Existing Lender's outstanding Existing Loans (such
excess, such Lender's "Actual Existing Facility Unused Commitments") as adjusted
pursuant to ‎Section 2.05(c), accruing from and including the Initial Effective
Date to and including the earlier of the Initial Maturity Date and the date on
which the Existing Commitments have been terminated in full and all Obligations
in respect of the Existing Facility have been paid in full pursuant to ‎Section
2.07(b), and, if the Maturity Date has been extended beyond the Initial Maturity
Date in accordance with the terms of such definition, after the Initial Maturity
Date, (b) at a per annum rate equal to 0.30% per annum (the "Updated Unused
Commitment Fee") on such Existing Lender's Actual Existing Facility Unused
Commitments as adjusted pursuant to ‎Section 2.05(c), accruing from and
including the day immediately following the Initial Maturity Date to and
including the date on which the Existing Commitments have been terminated in
full and all Obligations in respect of the Existing Facility have been paid in
full pursuant to ‎Section 2.07(b), in the case of clauses (a) and (b), payable
quarterly in arrears on each Payment Date; and

(ii) the Borrower agrees to pay to the Administrative Agent for the account of
each New Lender a commitment fee in Dollars at a per annum rate equal to 0.30%
per annum (the "New Commitment Fee") on the daily actual excess of such New
Lender's New Commitment over the outstanding principal amount of such New
Lender's outstanding New Loans (such excess, such New Lender's "Actual New
Facility Unused Commitments") as adjusted pursuant to ‎Section 2.05(c), accruing
from and including the Amendment and Restatement Effective Date to and including
the date on which the New Commitments have been terminated in full and all
Obligations in respect of the New Facility have been paid in full pursuant to
‎Section 2.07(b), payable quarterly in arrears on each Payment Date;

provided that no Commitment Fee shall accrue hereunder with respect to the
Actual Existing Facility Unused Commitment or Actual New Facility Unused
Commitment of a Lender that is a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.

(b) Minimum Average Percentage Utilization Fee. The Borrower agrees to pay to
the Administrative Agent for the account of each Existing Lender in accordance
with its Pro Rata Share of the Aggregate Existing Commitment, a minimum average
percentage utilization fee (a "Minimum Average Percentage Utilization Fee") in
Dollars in an amount equal to: (i) if the Average Percentage Utilization for the
Measurement Period is greater than or equal to 75%, $0 and (ii) if the Average
Percentage Utilization for the Measurement Period is less than 75%, a dollar
amount equal to the product of (a) the average amount of the aggregate Existing
Commitments outstanding on each day during such period as adjusted pursuant to
‎Section 2.05(c), (b) 75% less the Average Percentage Utilization for such
period and (c) the Applicable Margin for Eurocurrency Existing Loans minus
0.11%. The Minimum Average Percentage Utilization Fee shall accrue during the
Measurement Period and shall be payable three (3) Business Days after the last
day of the Measurement Period  (unless such last day is the date of termination
in whole of the Aggregate Existing Commitment pursuant to ‎Section 2.05 or
‎Section 8.01, in which case such fee shall be payable on such date); provided
that no Minimum Average Percentage Utilization Fee shall accrue hereunder with
respect to an Existing Lender that is a Defaulting Lender so long as such
Existing Lender shall be a Defaulting Lender.

27

--------------------------------------------------------------------------------

(c) Voluntary Reductions in Aggregate Existing Commitment and Aggregate New
Commitment.  The Borrower shall have the right, upon same day written notice to
the Administrative Agent delivered prior to 11:00 a.m. (New York time) on any
Business Day, to terminate in whole or reduce in part the unused portions of the
Commitments of the Lenders at the election of the Borrower.  Each partial
reduction of the Commitments shall be in the aggregate amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and, once terminated, a
Commitment may not be reinstated.  The Administrative Agent will promptly notify
the applicable Lenders of any termination or reduction of the Commitments under
this ‎Section 2.05(c). Each voluntary reduction of the Commitments pursuant to
this ‎Section 2.05(c) will be applied to the outstanding Commitments of each
applicable Lender in accordance with such Lender's Pro Rata Share of the
applicable Revolving Facility. All fees in respect of the applicable Commitments
(including any applicable Commitment Fees) accrued until the effective date of
any termination of such Commitments shall be paid on the effective date of such
termination.  For the avoidance of doubt, the Borrower shall not be permitted to
terminate in whole or reduce in part (i) the Existing Commitments to the extent
that, after giving effect to such termination, the then outstanding amount of
Existing Loans would exceed the Aggregate Existing Commitment or (ii) the New
Commitments to the extent that, after giving effect to such termination, the
then outstanding amount of New Loans would exceed the Aggregate New Commitment.

(d) Automatic Reductions in Commitments.  The Aggregate Existing Commitment
shall terminate on the Facility Termination Date for the Existing Facility. The
Aggregate New Commitment shall terminate on the Facility Termination Date for
the New Facility.

(e) Fee Letter.  The Borrower shall pay to the Administrative Agent, for its own
account and for the ratable account of each of the Lenders, as applicable, the
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall be non-refundable for any reason
whatsoever.

Section 2.06 [Reserved].

Section 2.07 Prepayments and Repayments.

(a) Optional Prepayments.  The Borrower may from time to time pay, without
penalty or premium, all of its outstanding Alternate Base Rate Loans, or, in a
minimum aggregate amount of $10,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of its outstanding Alternate Base Rate Loans upon
prior notice to the Administrative Agent (which may be in a form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) (stating the Existing Loans or New Loans to be prepaid
and the proposed date and aggregate principal amount of the applicable
prepayment) at or before 1:00 p.m. (New York time) on the date of such payment. 
The Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by ‎‎Section 3.04 but without penalty or
premium, all of its outstanding Eurocurrency Loans, or, in a minimum aggregate
amount of $10,000,000 or any integral multiple of $1,000,000 in excess thereof,
any portion of its outstanding Eurocurrency Loans upon prior notice to the
Administrative Agent (stating the Existing Loans or New Loans to be prepaid and
the proposed date and aggregate principal amount of the applicable prepayment)
at or before (i) in the case of LIBOR Daily Floating Rate Loans, 1:00 p.m. (New
York time) at least one (1) Business Day prior to the date of such payment or
(ii) in the case of any Eurocurrency Loan other than LIBOR Daily Floating Rate
Loans, (a) in the event that Wells Fargo is the sole Lender under the Revolving
Facility on the date of delivery of the applicable notice, at or before 1:00
p.m. (New York time) at least two (2) Business Days prior to the date of such
payment and (b) in the event more than one Person is a Lender under the
Revolving Facility on the date of delivery of the applicable notice, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) at or before 1:00 p.m. (New York time) at least two (2)
Business Days prior to the date of such payment, but in no event shall such
notice period be longer than three (3) Business Days (or, in each case, subject
to the payment of any funding indemnification amounts, if any, required by
‎‎Section 3.04, such other prior notice as the Administrative Agent may agree
to).  Subject to Section 2.20, each such prepayment shall be applied to the
Existing Loans or New Loans, as applicable, outstanding at the direction of the
Borrower and will be applied to the outstanding Existing Loans or New Loans, as
applicable, of each Existing Lender or New Lender, as applicable, in accordance
with such Lender's Pro Rata Share of the Existing Facility or the New Facility,
as applicable.

28

--------------------------------------------------------------------------------

(b) Repayments.  The Borrower shall pay any unpaid principal of and accrued and
unpaid Obligations (i) on or relating to the Existing Loans in full on the
Facility Termination Date for the Existing Facility and (ii) on or relating to
the New Loans in full on the Facility Termination Date for the New Facility. To
the extent not previously paid, the Borrower shall pay any other accrued and
unpaid Obligations on the latest Facility Termination Date. Notwithstanding the
termination of this Agreement on the Maturity Date or on any earlier date on
which all Obligations are required to be paid in full hereunder (as a result of
acceleration or otherwise), until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrower and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

Section 2.08 Method of Selecting Types and Interest Periods.  The Borrower shall
select the Type of Borrowing and, in the case of each Eurocurrency Loan (other
than a LIBOR Daily Floating Rate Loan), the Interest Period applicable thereto
from time to time.  The Borrower shall give the Administrative Agent notice
(which notice may be conditioned on the satisfaction or waiver (in accordance
with ‎‎Section 8.02) of the conditions set forth in ‎Section 4.02) by a
borrowing notice substantially in the form of Exhibit D or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), in each case appropriately completed and signed by an
Authorized Officer of the Borrower (a "Borrowing Notice"); provided that each
such Borrowing Notice must be received no later than (i) 11:00 a.m. (New York
time) on the date of the proposed borrowing of each Alternate Base Rate Loan or
LIBOR Daily Floating Rate Loan, (ii) in the event that Wells Fargo is the sole
Lender under the Revolving Facility on the date of delivery of the applicable
Borrowing Notice, 11:00 a.m. (New York time) two (2) Business Days before the
date of the proposed borrowing of each Eurocurrency Loan (other than any LIBOR
Daily Floating Rate Loan) and (iii) in the event more than one Person is a
Lender under the Revolving Facility on the date of delivery of the applicable
Borrowing Notice, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed), 11:00 a.m. (New York time) two (2)
Business Days before the date of the proposed borrowing of each Eurocurrency
Loan (other than any LIBOR Daily Floating Rate Loan), but in no event shall such
notice period be longer than three (3) Business Days.  A Borrowing Notice shall
specify:

29

--------------------------------------------------------------------------------

(a) the date of the proposed borrowing, which shall be a Business Day, of such
Loans,

(b) the aggregate amount of the Loans (including whether the proposed borrowing
will be under the Existing Facility or New Facility) comprising the proposed
borrowing (which Loan shall be in a minimum aggregate principal amount of
$10,000,000 or any integral multiple of $1,000,000 in excess thereof (or, if
less, the remaining Aggregate Existing Commitment or Aggregate New Commitment,
as applicable, as of such date)),

(c) the Type of Borrowing selected (including whether such Borrowing will
consist of LIBOR Daily Floating Rate Loans), and

(d) in the case of a proposed borrowing comprised of Eurocurrency Loans (other
than LIBOR Daily Floating Rate Loans), the Interest Period applicable thereto.

The location and number of the Borrower's account to which proceeds of the Loans
are to be disbursed shall be set forth in written settlement instructions
executed by two Authorized Officers of the Borrower (neither of which shall hold
the title of Vice President, Global Treasury) and the Administrative Agent shall
have confirmed such location and number of the Borrower's account to which
proceeds of a Loan are to be disbursed orally by telephone. Any change to the
location and number of the Borrower's account to which proceeds of a Loan are to
be disbursed shall be set forth in written settlement instructions executed by
two Authorized Officers of the Borrower (neither of which shall hold the title
of Vice President, Global Treasury) and the Administrative Agent shall have
confirmed such change to the location and number of the Borrower's account to
which proceeds of a Loan are to be disbursed orally by telephone.

No more than ten (10) Interest Periods shall be in effect at any time (unless
such limit has been waived by the Administrative Agent in its sole discretion).

Section 2.09 Conversion and Continuation of Outstanding Loans.  Alternate Base
Rate Loans shall continue as Alternate Base Rate Loans unless and until such
Alternate Base Rate Loans are converted into Eurocurrency Loans pursuant to this
‎Section 2.09 or are prepaid or repaid in accordance with ‎Section 2.07.  LIBOR
Daily Floating Rate Loans shall continue as LIBOR Daily Floating Rate Loans
unless and until such LIBOR Daily Floating Rate Loans are converted into
Alternate Base Rate Loans or Eurocurrency Loans (other than LIBOR Daily Floating
Rate Loans) pursuant to this ‎Section 2.09 or are prepaid or repaid in
accordance with ‎Section 2.07. Each Eurocurrency Loan (other than a LIBOR Daily
Floating Rate Loan) shall continue as a Eurocurrency Loan until the end of the
then applicable Interest Period therefor, at which time such Eurocurrency Loan
shall be automatically converted into an Alternate Base Rate Loan, unless (x)
such Eurocurrency Loan is or was repaid in accordance with ‎Section 2.07 or (y)
the Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Loan continue as a Eurocurrency Loan for the same or another
Interest Period.  The Borrower may elect from time to time to convert all or any
part of an Alternate Base Rate Loan into a Eurocurrency Loan or all or any part
of a LIBOR Daily Floating Rate Loan into an Alternate Base Rate Loan or a
Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan). 

30

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this ‎Section 2.09,
(except with the consent of the Required Lenders) when any Default has occurred
and is continuing each Eurocurrency Loan (other than a LIBOR Daily Floating Rate
Loan) shall be continued as a Loan with an Interest Period not longer than one
month.  The Borrower shall give the Administrative Agent notice by a notice
substantially in the form of Exhibit E or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), in each case appropriately completed and signed by an Authorized Officer
of the Borrower (a "Conversion/Continuation Notice") of each conversion of an
Alternate Base Rate Loan into a Eurocurrency Loan, a LIBOR Daily Floating Rate
Loan into a Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan), a
conversion of a LIBOR Daily Floating Rate Loan into a Eurocurrency Loan (other
than a LIBOR Daily Floating Rate Loan) or a continuation of a Eurocurrency Loan
(other than a LIBOR Daily Floating Rate Loan), with each such
Conversion/Continuation Notice to be received not later than (i) in the event
that Wells Fargo is the sole Lender under the Revolving Facility on the date of
delivery of the applicable Conversion/Continuation Notice, 11:00 a.m. (New York
time) at least two (2) Business Days prior to the date of the requested
conversion or continuation and (ii) in the event more than one Person is a
Lender under the Revolving Facility on the date of delivery of the applicable
Conversion/Continuation Notice, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) 11:00 a.m. (New York
time) at least two (2) Business Days prior to the date of the requested
conversion or continuation, but in no event shall such notice period be longer
than three (3) Business Days, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type (including whether such Loan is a LIBOR Daily
Floating Rate Loan) of the Loan which is to be converted or continued as a
Eurocurrency Loan and whether such Loan is a New Loan or Existing Loan, and

31

--------------------------------------------------------------------------------

(c) other than with respect to LIBOR Daily Floating Rate Loans, the duration of
the Interest Period applicable thereto.

Section 2.10 Interest Rates.  Each Alternate Base Rate Loan and LIBOR Daily
Floating Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Loan is made or is
converted from a Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan)
into an Alternate Base Rate Loan or a LIBOR Daily Floating Rate Loan, as
applicable, pursuant to ‎Section 2.09 hereof, to but excluding the date it is
paid or is converted into a Eurocurrency Loan (other than a LIBOR Daily Floating
Rate Loan) pursuant to ‎Section 2.09 hereof, at a rate per annum equal to (i) in
the case of Alternate Base Rate Loans, the Alternate Base Rate plus the
Applicable Margin for such day and (ii) in the case of LIBOR Daily Floating Rate
Loans, the LIBOR Daily Floating Rate plus the Applicable Margin.  Changes in the
rate of interest on that portion of any Loan maintained as an Alternate Base
Rate Loan or a LIBOR Daily Floating Rate Loan will take effect simultaneously
with each change in the Alternate Base Rate or the LIBOR Daily Floating Rate, as
applicable. Each Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the Eurocurrency
Rate (with the Eurocurrency Base Rate determined pursuant to clause (a) of the
definition thereof) for the applicable period plus the Applicable Margin.  No
Interest Period may end after the Maturity Date.

Section 2.11 Rates Applicable After Default.  During the continuance of a
Default under ‎Section 7.02 the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of ‎‎Section 8.02 requiring unanimous
consent of the Lenders to changes in interest rates, and which election and
notice shall not be required after a Default or Unmatured Default under ‎Section
7.05 or ‎7.06), declare that interest on the overdue amount of the Loans shall
be payable at a rate (after as well as before the commencement of any proceeding
under any Debtor Relief Laws) equal to 2% per annum in excess of the rate
otherwise payable thereon (and, with respect to any other overdue amounts, shall
bear interest at a rate equal to the Alternate Base Rate plus the Applicable
Margin applicable to Alternate Base Rate Loans plus 2% per annum) commencing on
the date of such Default and continuing until such Default is cured or waived.

Section 2.12 Method of Payment.  Except as otherwise specified herein, all
payments by the Borrower of principal, interest, fees and its other Obligations
shall be made in Dollars.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent's address specified
pursuant to ‎Article ‎XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 2:00 p.m. (New York time) on the date when due and shall be applied
ratably by the Administrative Agent among the applicable Lenders entitled
thereto.  Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at such
Lender's address specified pursuant to ‎Article ‎XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.

32

--------------------------------------------------------------------------------

Section 2.13 Noteless Agreement; Evidence of Indebtedness.  (a)  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (C) the effective date and amount of each Assignment and
Assumption delivered to and accepted by it and the parties thereto pursuant to
‎Section 12.01, (D) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender's share thereof, and (E) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control absent manifest
error.

(c) The entries maintained in the accounts maintained pursuant to clauses (a)
and ‎(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms.

(d) Any Lender may request that the Loans made or to be made by it be evidenced
by a promissory note in substantially the form of Exhibit C (each, a "Note"). 
In such event, the Borrower shall prepare, execute and deliver to such Lender
such Note or Notes payable to such Lender (or its registered assigns). 
Thereafter, the Loans evidenced by each such Note and interest thereon shall at
all times (including after any assignment pursuant to ‎Section 12.01) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to ‎Section 12.01, except to the extent that any such Lender
or assignee subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in clauses (a) and ‎(b)
above.

Section 2.14 Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Alternate Base Rate Loan and each LIBOR Daily Floating Rate Loan shall
be payable in arrears on each Payment Date, commencing with the first such date
to occur after the Borrowing Date with respect to such Alternate Base Rate Loan
or LIBOR Daily Floating Rate Loan, as applicable, and on any date on which the
Alternate Base Rate Loan or LIBOR Daily Floating Rate Loan, as applicable, is
prepaid, whether due to acceleration or otherwise.  Interest accrued on each
Eurocurrency Loan (other than LIBOR Daily Floating Rate Loans) shall be payable
on the last day of its applicable Interest Period and on any date on which such
Eurocurrency Loan is prepaid, whether by acceleration or otherwise, and on the
applicable Facility Termination Date.  Interest accrued on each Eurocurrency
Loan having an Interest Period longer than three (3) months shall also be
payable on the last day of each three-month interval during such Interest
Period.  Interest accrued pursuant to ‎‎Section 2.11 shall be payable on
demand.  With respect to (a) interest on all Loans (other than Alternate Base
Rate Loans where the interest is based on the Alternate Base Rate), Commitment
Fees and other fees hereunder, such interest or fees shall be calculated for
actual days elapsed on the basis of a 360-day year and (b) interest on Loans
which are Alternate Base Rate Loans where the interest is based on the Alternate
Base Rate, such interest shall be calculated for actual days elapsed on the
basis of a 365/366-day year.  Interest shall be payable for the day a Loan is
made but not for the day of any payment on the amount paid if payment is
received prior to 2:00 p.m. (New York time) at the place of payment.  If any
payment of principal of or interest on a Loan, any fees or any other amounts
payable to the Administrative Agent or any Lender hereunder shall become due on
a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.

33

--------------------------------------------------------------------------------

Section 2.15 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans.  Promptly after receipt thereof, the
Administrative Agent will notify each Existing Lender or New Lender, as
applicable, of the contents of each New Commitment or Existing Commitment, as
applicable, reduction notice, Borrowing Notice, Conversion/Continuation Notice
and prepayment notice received by it hereunder.  The Administrative Agent will
notify each applicable Lender of the interest rate applicable to each Existing
Loan or New Loan, as applicable, promptly upon determination of such interest
rate and will give each such Lender and the Borrower prompt notice of each
change in the Alternate Base Rate.  Not later than 1:00 p.m. (New York time) on
each Borrowing Date, each Existing Lender or New Lender, as applicable, shall
make available its Existing Loans or New Loans, as applicable, in funds
immediately available to the Administrative Agent's Office.  The Administrative
Agent will make the funds so received from the Lenders available to the Borrower
at the Administrative Agent's aforesaid address.

Section 2.16 Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation. 
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with ‎Article ‎XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

Section 2.17 Payments Generally; Administrative Agent's Clawback.  (a) (i)
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Alternate Base Rate Loans or LIBOR Daily Floating Rate Loans, prior to 12:00
noon (New York time) on the date of the proposed Borrowing of such Loans) that
such Lender will not make available to the Administrative Agent such Lender's
share of such Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with ‎Section 2.15 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to Alternate Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender's Loan included in such
Loan.  Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

34

--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.

(b) Obligations of Lenders Several.  The obligations of the Existing Lenders and
the New Lenders hereunder to make Existing Loans and New Loans, respectively,
and to make payments pursuant to ‎Section 9.06(c) are several and not joint. 
The failure of any Existing Lender or New Lender to make any Existing Loan or
New Loan, as applicable, or to make any payment under ‎Section 9.06(c) on any
date required hereunder shall not relieve any other applicable Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under ‎Section 9.06(c).

Section 2.18 Replacement of Lender.  If any Lender requests compensation under
‎‎Section 3.01 or ‎3.02, or if any Lender gives notice to the Borrower pursuant
to ‎‎Section 3.03, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to ‎Section 3.05, or if any Lender is a Defaulting Lender, or if a
Lender fails to consent to an amendment or waiver approved by the Required
Lenders as to any matter for which such Lender's consent is needed, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, ‎Section 12.01), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

35

--------------------------------------------------------------------------------

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in ‎‎Section 12.01(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under ‎Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under ‎Section 3.01 or payments required to be made pursuant to ‎Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.19 Sharing of Payments by Lenders.  Except as otherwise specified
herein, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Loans made by it resulting in such Lender's receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its Pro Rata Share of the Existing Facility or the New Facility, as
applicable, to which it is entitled pursuant hereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans of the
other Existing Lenders or New Lenders, as applicable, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the applicable Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

36

--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 2.20 Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments.  That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in ‎Section 8.02 and the definition of Required
Lender.

(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender under this Agreement or the other Loan Documents (whether
voluntary or mandatory, at maturity, pursuant to ‎Section 8.01 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to ‎Section 11.01), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account (other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent (provided that such cash collateral shall be invested
solely in investments that provide for preservation of capital)) and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; fifth, so long as no Default or
Unmatured Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
‎Section 4.02 were satisfied or waived, such payment shall be applied first to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied as set forth above in this sub-clause (ii).  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this ‎Section
2.20(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

37

--------------------------------------------------------------------------------

(iii) Certain Fees.  The Defaulting Lender shall not be entitled to receive any
Commitment Fee or any Minimum Average Percentage Utilization Fee pursuant to
‎Section 2.05(a) and ‎Section 2.05(b), respectively, for any period during which
that Lender is a Defaulting Lender.

(b) Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Existing Loans or New Loans, as
applicable, of the other applicable Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the applicable Lenders in accordance with their Pro Rata
Shares of the Existing Facility and the New Facility, whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.

ARTICLE III
YIELD PROTECTION; TAXES

Section 3.01 Yield Protection.  If, after the date of this Agreement, any Change
in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

38

--------------------------------------------------------------------------------

(b) subjects any Lender to any Tax of any kind whatsoever (except for (i)
Indemnified Taxes or Other Taxes covered by ‎Section 3.05 and (ii) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c) imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans or of maintaining its obligation to make any such Eurocurrency Loan, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation under this ‎Section 3.01 based on the occurrence of a Change in Law
arising solely from (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives promulgated
thereunder or issued in connection therewith or (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, unless such Lender is generally seeking compensation from other
borrowers that are similarly situated to and of similar creditworthiness with
respect to its similarly affected commitments, loans and/or participations under
agreements with such borrowers having provisions similar to this ‎Section 3.01.

Section 3.02 Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests.  (a)  Changes in Capital Adequacy.  If any
Lender determines that any Change in Law after the date of this Agreement
affecting such Lender or any Lending Installation of such Lender or such
Lender's holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender's
capital or on the capital of such Lender's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender's holding company for any such reduction suffered.
Notwithstanding the foregoing, no Lender shall be entitled to seek compensation
under this ‎Section 3.02 based on the occurrence of a Change in Law arising
solely from (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith or (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, unless
such Lender is generally seeking compensation from other borrowers that are
similarly situated to and of similar creditworthiness with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this ‎Section 3.02.

39

--------------------------------------------------------------------------------

(b) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in ‎‎Section 3.01 or subsection ‎(a) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay to such Lender the amount shown as due on any
such certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section or ‎‎Section
3.01 shall not constitute a waiver of such Lender's right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section or ‎‎Section 3.01
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender's intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio 
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 30
days' prior notice (with a copy to the Administrative Agent) of such additional
costs from such Lender.  Such Lender shall deliver a certificate to the Borrower
setting forth in reasonable detail a calculation of such actual costs incurred
by such Lender and shall certify that it is generally charging such costs to
similarly situated customers of similar creditworthiness of the applicable
Lender under agreements having provisions similar to this ‎Section 3.02(d) after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith).  If a Lender fails
to give notice 30 days prior to the relevant Payment Date, such additional costs
shall be due and payable 30 days from receipt of such notice.  For the avoidance
of doubt, any amounts paid under this ‎‎Section 3.02(d) shall be without
duplication of eurocurrency adjustments in the definition of "Eurocurrency
Rate".

Section 3.03 Illegality.  If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Loans or to convert Alternate Base
Rate Loans to Eurocurrency Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or convert all Eurocurrency Loans of such Lender to Alternate Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

40

--------------------------------------------------------------------------------

Section 3.04 Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall, promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan or a LIBOR Daily Floating Rate Loan on a day other
than the last day of the Interest Period for such Loan or other than upon prior
notice (i) in the event that Wells Fargo is the sole Lender under the Revolving
Facility on the date of delivery of the applicable notice, at least two (2)
Business Days in advance and (ii) in the event more than one Person is a Lender
under the Revolving Facility on the date of delivery of the applicable notice,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) at least two (2) Business Days in advance, but
in no event shall such notice period be longer than three (3) Business Days to
the Administrative Agent (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise, but excluding any prepayment or conversion required
pursuant to ‎Section 3.03);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan or a LIBOR Daily Floating Rate Loan on the date
or in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Loan (other than a LIBOR Daily Floating
Rate Loan) on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to ‎‎Section 2.18;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.  The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

41

--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this ‎‎Section 3.04, each Lender shall be deemed to have funded each
Eurocurrency Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
and for a comparable amount and for a comparable period, whether or not such
Eurocurrency Loan was in fact so funded.

Section 3.05 Taxes.(a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable laws require
the Borrower or the Administrative Agent (as determined in the good faith
discretion of the Administrative Agent) to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by applicable
law to withhold or deduct any Taxes from any payment, then (A) the Borrower or
the Administrative Agent, as applicable, shall withhold or make such deductions
as are determined by the Borrower or the Administrative Agent, as applicable, to
be required based upon the information and documentation it, or the applicable
taxing authority, has received pursuant to subsection (e) below (for the
avoidance of doubt, in the case of any such information and documentation
received by an applicable taxing authority, solely to the extent the Borrower or
the Administrative Agent has been provided with a copy of such information and
documentation or otherwise has actual knowledge of such information and
documentation and, in each case, is entitled to rely thereon), (B) the Borrower
or the Administrative Agent, as applicable, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or any Lender receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes.  Without limiting the provisions of subsection (a)
above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable laws.

(c) Indemnification.  (i)  Without limiting the provisions of subsection (a) or
‎(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The Borrower shall
also indemnify the Administrative Agent and shall make payment in respect
thereof within thirty (30) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii)(x)(1) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

42

--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify (x) the Borrower and the Administrative Agent,
and shall make payment in respect thereof within thirty (30) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of (1) the failure by such Lender to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e) or (2) the failure of such Lender to comply
with the provisions of ‎Section 12.01(d) relating to the maintenance of a
Participant Register and (y) the Administrative Agent against any Indemnified
Taxes or Other Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) or Excluded Taxes attributable to such Lender, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause ‎(ii).  The agreements in this clause
‎(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement, the Aggregate Existing Commitment or Aggregate
New Commitment and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this ‎‎Section
3.05, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

43

--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.  (i)  Each Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information (A) to secure any applicable
exemption from, or reduction in the rate of, deduction or withholding imposed by
any jurisdiction in respect of any payments to be made by the Borrower to such
Lender, and (B) as will permit the Borrower or the Administrative Agent, as the
case may be, to determine (1) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (2) if applicable, the required
rate of withholding or deduction, and (3) such Lender's entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower pursuant to this Agreement or
otherwise to establish such Lender's status for withholding tax purposes in the
applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower (or, if
the Borrower is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the Person treated as its owner for U.S. federal
income tax purposes) is a "United States person" within the meaning of Section
7701(a)(30) of the Code,

(A) any Lender (or, if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes) that is a "United States person" within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) is legally entitled
to do so), whichever of the following is applicable:

44

--------------------------------------------------------------------------------

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender (or such other
Person) is not (A) a "bank" within the meaning of section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) each Lender shall deliver to the Administrative Agent and the Borrower such
documentation reasonably requested by the Administrative Agent or the Borrower
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA.  Solely for purposes of this sub-clause
(C), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender and
as may be reasonably necessary (including the re-designation of its Lending
Installation), to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

45

--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds.  Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, as the case may be, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest (to the extent accrued from the
date such refund is paid over to the Borrower) or other charges imposed by the
relevant Governmental Authority), to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

Section 3.06 Mitigation Obligations.  If any Lender requests compensation under
‎Section 3.01 or ‎Section 3.02, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to ‎Section 3.05, or if any Lender gives a notice pursuant
to ‎‎Section 3.03, then such Lender shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to ‎Section
‎3.01, ‎‎3.02 or ‎‎3.05, as the case may be, in the future, or eliminate the
need for the notice pursuant to ‎‎Section 3.03, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 3.07 Inability to Determine Rates. 

(a) If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Loan or a conversion to or continuation thereof that
(i) deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurocurrency Loan,
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Loan, or (iii) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for the making of, conversion to, or continuation
of, Eurocurrency Loans or, failing that, will be deemed to have converted such
request into a request for Alternate Base Rate Loans in the amount specified
therein.

46

--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
made by notice to the Borrower and shall be conclusive absent manifest error),
or the Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

(i) (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of any
applicable Eurocurrency Loan or (B) adequate and reasonable means do not exist
for ascertaining LIBOR for Dollars for any requested Interest Period, including,
without limitation, because the Eurocurrency Base Rate is not available or
published on a current basis, and in each case such circumstances are unlikely
to be temporary, or

(ii) the administrator of the Eurocurrency Base Rate for the applicable currency
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR for
Dollars or the Eurocurrency Base Rate for Dollars shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the "Scheduled Unavailability Date"), or

(iii) syndicated loans in the U.S. market denominated in Dollars being executed
at the time, or that include language similar to that contained in this ‎Section
3.07, are being generally executed or amended, as applicable, to incorporate or
adopt, as applicable, a new benchmark interest rate to replace LIBOR for the
applicable currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement (a "LIBOR
Successor Amendment") to replace the Eurocurrency Base Rate with respect to the
applicable currency with an alternate benchmark rate, giving due consideration
to any evolving or then existing convention for similar syndicated credit
facilities in the U.S. market denominated in Dollars for such alternative
benchmarks (any such proposed rate, a "Replacement Rate") and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. 

47

--------------------------------------------------------------------------------

If no Replacement Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Base Rate
component shall no longer be utilized in determining the Alternate Base Rate. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Section 3.08 Survival.  All of the Borrower's obligations under this ‎Article
‎III shall survive termination of this Agreement, the Aggregate Existing
Commitment or Aggregate New Commitment, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV
CONDITIONS PRECEDENT

Section 4.01 Initial Effectiveness.  The amendment and restatement of the
Existing Credit Agreement and the Lenders' Commitments shall become effective
hereunder on and as of the first date (the "Amendment and Restatement Effective
Date") on which the Borrower has furnished to the Administrative Agent (or, in
the case of ‎Section 4.01(f), the Borrower shall have paid) the following:

(a) Copies of the articles of incorporation of the Borrower, together with all
amendments thereto, and a certificate of good standing for the Borrower, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation;

(b) Copies, certified by the Secretary, Assistant Corporate Secretary or General
Counsel of the Borrower, of the Borrower's by-laws and of its Board of
Directors' resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which it is a party and a
certification that there have been no changes to its articles of incorporation
provided pursuant to ‎Section 4.01(a);

(c) An incumbency certificate, executed by the Secretary, Assistant Corporate
Secretary or General Counsel of the Borrower, which shall identify by name and
title and bear the signatures of the Authorized Officers and any other officers
or employees of the Borrower authorized to sign the Loan Documents to which the
Borrower is a party and to request Loans hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

48

--------------------------------------------------------------------------------

(d) An officer's certificate, substantially in the form of Exhibit F, dated as
of the Amendment and Restatement Effective Date, signed by an Authorized Officer
of the Borrower, certifying that (x) on the Amendment and Restatement Effective
Date, no Default or Unmatured Default has occurred and is continuing and (y) the
representations and warranties contained in Article ‎V are true and correct in
all material respects (except to the extent such representations and warranties
are qualified by "materiality" or "Material Adverse Effect" or similar terms, in
which case such representations and warranties shall be true and correct in all
respects) as of the Amendment and Restatement Effective Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects (except to the extent such representations
and warranties are qualified with "materiality" or "Material Adverse Effect" or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of such earlier date;

(e) A written opinion (addressed to the Administrative Agent and the Lenders and
dated the Amendment and Restatement Effective Date) of Davis Polk & Wardwell LLP
in form and substance reasonably acceptable to the Administrative Agent;

(f) All documented fees, costs and expenses due and payable to the
Administrative Agent, for itself and on behalf of the Lenders (including
pursuant to the Fee Letter), or its counsel on the Amendment and Restatement
Effective Date and (in the case of expenses) for which the Borrower has received
an invoice at least three (3) Business Days prior to the Amendment and
Restatement Effective Date;

(g) At least three (3) Business Days prior to the Amendment and Restatement
Effective Date, the Borrower shall have provided the documentation and other
information to the Administrative Agent that is required by bank regulatory
authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including, without limitation, the U.S. Patriot Act, to
the extent such information was reasonably requested by the Administrative Agent
(including on behalf of any Lender) in writing at least ten (10) days prior to
the Amendment and Restatement Effective Date; and

(h) From each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) customary written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

Without limiting the generality of the provisions of ‎‎Section 8.02, for
purposes of determining compliance with the conditions specified in this
‎‎Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment and
Restatement Effective Date specifying its objection thereto.

49

--------------------------------------------------------------------------------

Section 4.02 Each Borrowing Date.  Each Lender's obligations to make any Loan
hereunder shall become effective upon the satisfaction or waiver (in accordance
with  ‎‎Section 8.02) of the following conditions on or after the Amendment and
Restatement Effective Date:

(a) The Amendment and Restatement Effective Date shall have occurred;

(b) No Default or Unmatured Default has occurred and is continuing, or would
result from such Borrowing;

(c) Each of the representations and warranties contained in Article V (other
than the representations and warranties contained in Sections ‎5.05 and ‎5.06 in
the case of any Borrowings made after the Amendment and Restatement Effective
Date other than on any Borrowing made on an Increase Date) are, in each case,
true and correct in all material respects (except to the extent such
representations and warranties are qualified by "materiality" or "Material
Adverse Effect" or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified by "materiality" or "Material
Adverse Effect" or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;

(d) The Administrative Agent shall have received a Borrowing Notice in
accordance with ‎Section 2.08.

Each Borrowing Notice shall constitute a representation and warranty by the
Borrower as to the matters specified in paragraphs (b) and (c) of this ‎Section
4.02.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Amendment and Restatement Effective Date and
thereafter on each date as required by ‎Section 2.01(b) and ‎Section 4.02 (it
being agreed that the representations and warranties contained in Sections ‎5.05
and ‎5.06 shall be made only as of the Amendment and Restatement Effective Date
and each Increase Date):

Section 5.01 Existence and Standing.  The Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

50

--------------------------------------------------------------------------------

Section 5.02 Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with their terms, except as may be limited by bankruptcy, insolvency
or similar laws relating to or affecting creditors' rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 5.03 No Conflict; Government Consent.  (a)  Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower, (ii) the Borrower's bylaws, articles or
certificate of incorporation, partnership agreement, certificate of partnership,
operating agreement or other management agreement, articles or certificate of
organization or other similar formation, organizational or governing documents,
instruments and agreements, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, except in the case of
clauses (i) and (iii) where such violation would not reasonably be expected to
have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04 Financial Statements.  (i) The August 31, 2019 audited consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Administrative Agent and the Lenders, copies of which are included in the
Borrower's Annual Report on Form 10-K as filed with the SEC, and, if applicable,
the audited consolidated financial statements of the Borrower and its
Subsidiaries as of the last day of the fiscal year for which the Borrower has
most recently filed an annual report on Form 10-K, and (ii) the unaudited
consolidated financial statements of the Borrower and its Subsidiaries for
November 30, 2019 and February 29, 2020, copies of which are included in the
Borrower's quarterly report on Form 10-Q as filed with the SEC, and, if
applicable, the unaudited consolidated financial statements of the Borrower and
its Subsidiaries as of the last day of the most recent fiscal quarter for which
the Borrower has most recently filed a quarterly report on Form 10-Q, (a) were
prepared in accordance with GAAP, (b) fairly present in all material respects
the consolidated financial condition and operations of the Borrower and its
Subsidiaries at such dates and the consolidated results of their operations and
cash flows for the period then ended and (c) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof that are required under Agreement Accounting Principles to
be reflected thereon.

51

--------------------------------------------------------------------------------

Section 5.05 Material Adverse Effect.  Except as disclosed in the Borrower SEC
Reports (excluding any disclosures set forth in any risk factor section and in
any section relating to forward-looking or safe harbor statements), since August
31, 2019 there has been no material adverse effect on the financial condition,
results of operations, business or Property of the Borrower and its Subsidiaries
taken as a whole.

Section 5.06 Litigation.  As of the Amendment and Restatement Effective Date,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Subsidiaries which has not been
disclosed in the Borrower SEC Reports (a) that would reasonably be expected to
have a Material Adverse Effect or (b) which seeks to prevent, enjoin or delay
the making of any Loan or otherwise calls into question the validity of any Loan
Document and as to which there is a reasonable possibility of an adverse
decision.

Section 5.07 Regulation U.  The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate of buying or carrying margin
stock (within the meaning of Regulation U or Regulation X); and after applying
the proceeds of the Loans, margin stock (as defined in Regulation U) constitutes
not more than twenty-five percent (25%) of the value of those assets of the
Borrower which are subject to any limitation on sale or pledge, or any other
restriction hereunder.

Section 5.08 Investment Company Act.  The Borrower is not an "investment
company", a company "controlled by" an "investment company" or a company
required to register as an "investment company," each as defined in the
Investment Company Act of 1940, as amended.

Section 5.09 OFAC, FCPA.  None of the Borrower, any of its Subsidiaries, or, to
the knowledge of the Borrower, any directors or officers of the Borrower or any
of its Subsidiaries, is the subject of Sanctions.  None of the Borrower or its
Subsidiaries is located, organized or resident in a country or territory that is
the subject of Sanctions.  No part of the proceeds of the Loans shall be used by
the Borrower in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or Sanctions. 

Section 5.10 Disclosure.  All information (other than financial projections and
other forward-looking information and information of a general economic or
industry nature) (as used in this ‎Section 5.10, the "Information") provided by
or on behalf of the Borrower or its representatives to the Administrative Agent
or the Lenders in written form in connection with the transactions contemplated
hereby does not, when taken as a whole, and will not, when furnished and when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, when
taken as a whole, not materially misleading when taken as a whole and in light
of the circumstances under which such statements were made (giving effect to any
supplements then or theretofore furnished).

52

--------------------------------------------------------------------------------

ARTICLE VI
COVENANTS

From the Amendment and Restatement Effective Date, so long as any Lender shall
have any Commitment hereunder, or any Loan or other Obligation hereunder (other
than any contingent indemnification obligations for which no claim has been
made) shall remain unpaid or unsatisfied:

Section 6.01 Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent for the
Administrative Agent's distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date the Borrower's annual report on Form 10-K
is required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the first fiscal year of the Borrower
ending after the Initial Effective Date), a consolidated balance sheet as of the
end of such period, related statements of earnings, statements of equity and
cash flows prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries together with an audit report certified by independent
certified public accountants of recognized standing whose opinion shall not be
qualified as to the scope of the audit or as to the status of the Borrower and
its consolidated Subsidiaries as a going concern, accompanied by any management
letter prepared by said accountants.

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date the
Borrower's quarterly report on Form 10-Q is required to be filed with the SEC
after giving effect to any extensions permitted by the SEC (commencing with the
first fiscal quarter of the Borrower ending after the Initial Effective Date),
for itself and its Subsidiaries, a consolidated unaudited balance sheet as at
the close of each such period and consolidated unaudited statements of earnings,
statements of equity and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer, chief accounting officer or treasurer.

(c) Together with the financial statements required under Sections ‎‎6.01(a) and
‎‎(b), a compliance certificate in substantially the form of Exhibit A signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in ‎Section 6.10 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof, it being understood and agreed that in the event the Borrower delivers
a notice to the Administrative Agent pursuant to the proviso to the definition
of "Agreement Accounting Principles" the Borrower shall deliver an additional
calculation of compliance with the financial covenant set forth in ‎Section 6.10
demonstrating that notwithstanding GAAP in effect at such time, the Borrower has
complied with ‎Section 6.10 under GAAP as in effect and applied immediately
before such change in GAAP (in the case of such a notice under "Agreement
Accounting Principles); provided that in no event shall the Borrower be required
to furnish the Administrative Agent with more than one version of financial
statements pursuant to ‎Section 6.01(a) or ‎Section 6.01(b) prepared in
accordance with different versions of GAAP as a result of any such notice.

53

--------------------------------------------------------------------------------

(d) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to ‎‎Section 6.01(a) or ‎‎‎(b) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet at
http://investor.walgreensbootsalliance.com or such other website with respect to
which the Borrower may from time to time notify the Administrative Agent and to
which the Lenders have access; or (ii) on which such documents are posted on the
Borrower's behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or filed electronically through EDGAR and available on the
Internet at www.sec.gov; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting or
filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, "Borrower Materials") by posting the
Borrower Materials on SyndTrak or another similar electronic system (the
"Platform") and (b) certain of the Lenders (each a "Public Lender") may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons' securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall
mean that the word "PUBLIC" shall appear prominently on the first page thereof;
(x) by marking Borrower Materials "PUBLIC," the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in ‎‎Section 9.10);
(y) all Borrower Materials marked "PUBLIC" are permitted to be made available
through a portion of the Platform designated "Public Side Information;" and (z)
the Administrative Agent shall be entitled to treat the Borrower Materials that
are not marked "PUBLIC" as being suitable only for posting on a portion of the
Platform that is not designated "Public Side Information."

54

--------------------------------------------------------------------------------

Section 6.02 Use of Proceeds.  The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans for general corporate purposes. 
The Borrower shall use the proceeds of the Loans in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulation U and Regulation X, the Securities Act of 1933 and the Securities
Exchange Act of 1934 and the regulations promulgated thereunder.

Section 6.03 Notice of Default.  The Borrower will give prompt notice in writing
to the Lenders of the occurrence of any Default or Unmatured Default after an
Authorized Officer becomes aware of such Default or Unmatured Default.

Section 6.04 Conduct of Business.  The Borrower will, and will cause each of its
Major Subsidiaries to, except as otherwise permitted by ‎Section 6.07, do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
corporation, partnership, limited liability company or other entity in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except in each case (other than valid existence of
the Borrower) where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 6.05 Compliance with Laws.  The Borrower will, and will cause each of
its Major Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders (such compliance to include, without
limitation, compliance with ERISA and Environmental Laws and paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent contested in good faith),
except to the extent such noncompliance would not have a Material Adverse
Effect.

Section 6.06 Inspection; Keeping of Books and Records.  Subject to applicable
law and third party confidentiality agreements entered into by the Borrower or
any Subsidiary in the ordinary course of business, the Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent, during the
continuance of a Default or Unmatured Default, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with their respective officers at such reasonable times and intervals as the
Administrative Agent may designate but in all events upon reasonable prior
notice to the Borrower's Finance Department, Attention: Chief Accounting
Officer, with a copy to Vice President, Global Treasury.  The Borrower shall
keep and maintain, and cause each of its Subsidiaries to keep and maintain, in
all material respects, proper books of record and account in which entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to their respective businesses and activities.

55

--------------------------------------------------------------------------------

Section 6.07 Merger.  (a)  The Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which the Borrower is merged shall be a Person organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower's obligations for the due
and punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing.  For the avoidance of doubt, this ‎‎Section
6.07 shall only apply to a merger or consolidation in which the Borrower is not
the surviving Person.

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

Section 6.08 Sale of Assets.  The Borrower will not lease, sell or otherwise
dispose of, or permit one or more Subsidiaries to lease, sell or otherwise
dispose of, all or substantially all of the Property of the Borrower and the
Subsidiaries, taken as a whole, to any Person, unless, immediately before and
after giving effect thereto, no Default or Unmatured Default would exist.

Section 6.09 Liens.  The Borrower will not, and will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c) Liens imposed by law, such as carriers', warehousemen's and mechanics' liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.

(d) Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

56

--------------------------------------------------------------------------------

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as the Borrower reasonably deems necessary or
desirable consistent with past practices.

(f) Precautionary Liens provided by the Borrower or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
the Borrower or any Major Subsidiary which transaction is determined by the
Board of Directors of the Borrower or such Major Subsidiary to constitute a
"sale" under accounting principles generally accepted in the United States.

(g) Liens existing on the date hereof securing Indebtedness for Borrowed Money
(and the replacement, extension or renewal thereof upon or in the same
property).

(h) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 15% of Total Tangible Assets.

(i) Liens on deposits, cash or cash equivalents, if any, in favor of any issuer
of one or more letters of credit issued under the Existing Revolving Credit
Agreement to cash collateralize or otherwise secure the obligations of a
defaulting lender to fund risk participations thereunder.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

(l) Liens existing on property of any Person acquired by the Borrower or Major
Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

Section 6.10 Financial Covenant.  As of the last day of each fiscal quarter of
the Borrower, commencing with the first full fiscal quarter-end date occurring
after the Initial Effective Date, the ratio of Consolidated Debt to Total
Capitalization shall not be greater than 0.60:1.00; provided that upon the
consummation of any Material Acquisition and the written election of the
Borrower to the Administrative Agent (which shall promptly notify the Lenders)
no later than thirty days following the consummation of a Material Acquisition,
the maximum permitted ratio of Consolidated Debt to Total Capitalization set
forth above shall increase to 0.70 to 1.00 with respect to the last day of the
fiscal quarter during which such Material Acquisition shall have been
consummated and the last day of each of the immediately following three
consecutive fiscal quarters; provided further that (i) the Borrower may only
make an election pursuant to the immediately preceding proviso on two separate
occasions prior to the Maturity Date and (ii) from the period beginning on the
date the definitive documentation relating to any Material Acquisition is
entered into (or, in the case of a Material Acquisition in the form of a tender
offer or similar transaction, after the offer shall have been launched) prior to
the date such Material Acquisition is consummated (or such definitive
documentation is terminated), any Acquisition Debt and the proceeds thereof
shall be excluded from the calculation of the ratio of Consolidated Debt to
Total Capitalization.

57

--------------------------------------------------------------------------------

Section 6.11 Sanctions.  The Borrower and its Subsidiaries will not, directly
or, to the knowledge of the Borrower, indirectly, (a) use the proceeds of the
Loans, or (b) lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, in each case,
to fund any activities or business (x) of or with any individual or entity named
on the most current list of Specially Designated Nationals or Blocked Persons
maintained by OFAC or the U.S. Department of State, or (y) in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except in the case of (a) or (b) to the extent licensed by
OFAC or otherwise permissible under U.S. law. 

ARTICLE VII
DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01 Breach of Representations or Warranties.  Any representation or
warranty made by the Borrower to the Lenders or the Administrative Agent under
this Agreement, or any certificate or information delivered in connection with
this Agreement, shall be false in any material respect when made or deemed made.

Section 7.02 Failure to Make Payments When Due.  Nonpayment of (a) principal of
any Loan when due, or (b) interest upon any Loan, any Commitment Fee, any
Minimum Average Percentage Utilization Fee or other payment Obligations under
any of the Loan Documents within five (5) Business Days after such interest, fee
or other Obligation becomes due.

Section 7.03 Breach of Covenants.  The breach by the Borrower of (a) any of the
terms or provisions of ‎‎Section 6.03, ‎6.07, ‎6.08, ‎6.09 or ‎6.10 or (b) any
of the other terms or provisions of this Agreement which is not remedied within
thirty (30) days after an Authorized Officer of the Borrower knows of the
occurrence thereof.

Section 7.04 Cross Default.  (a)  The Borrower or any Major Subsidiary shall
fail to pay any principal of or premium or interest on (x) any Indebtedness for
Borrowed Money which is outstanding in a principal amount of at least the
Requisite Amount in the aggregate (but excluding indebtedness arising hereunder)
or (y) a Capitalized Lease in respect of any single Property in an amount equal
to at least $500,000,000, in each case, of the Borrower or such Major Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness for Borrowed Money
or Capitalized Lease, as applicable, unless adequate provision for any such
payment has been made in form and substance satisfactory to the Required
Lenders.

58

--------------------------------------------------------------------------------

(b) Any (x) Indebtedness for Borrowed Money of the Borrower or any Major
Subsidiary which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate or (y) Capitalized Lease in respect of any single
Property in an amount equal to at least $500,000,000, in each case, shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness for Borrowed Money or
Capitalized Lease, as applicable, shall be required to be made, in each case
prior to the stated maturity thereof as a result of a breach by the Borrower or
such Major Subsidiary (as the case may be) of the agreement or instrument
relating to such Indebtedness for Borrowed Money or Capitalized Lease, as
applicable, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness
for Borrowed Money or Capitalized Lease, as applicable, unless adequate
provision for the payment of such Indebtedness for Borrowed Money or Capitalized
Lease, as applicable, has been made in form and substance satisfactory to the
Required Lenders.

(c) The Borrower or any of its Major Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

Section 7.05 Voluntary Bankruptcy; Appointment of Receiver; Etc.  The Borrower
or any of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this ‎‎Section 7.05, or (f) fail to contest in good faith any appointment or
proceeding described in ‎Section 7.06.

Section 7.06 Involuntary Bankruptcy; Appointment of Receiver; Etc.  Without the
application, approval or consent of the Borrower or any of its Major
Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Major Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in ‎Section
7.05(d) shall be instituted against the Borrower or any of its Major
Subsidiaries, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty (60)
consecutive days.

Section 7.07 Judgments.  The Borrower or any of its Major Subsidiaries shall
fail within sixty (60) days to pay, bond or otherwise discharge one or more
judgments or orders for the payment of money (except to the extent covered by
independent third party insurance and as to which the insurer has not disclaimed
coverage) in excess of the Requisite Amount (or the equivalent thereof in
currencies other than Dollars) in the aggregate, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.

59

--------------------------------------------------------------------------------

Section 7.08 Unfunded Liabilities.  (i) The aggregate Unfunded Liabilities of
all Plans would reasonably be expected to result in a material adverse effect on
the financial condition, results of operations, business or Property of the
Borrower and its Subsidiaries taken as a whole; (ii) the present value of the
unfunded liabilities to provide the accrued benefits under all Foreign Pension
Plans in the aggregate would reasonably be expected to result in a material
adverse effect on the financial condition, results of operations, business or
Property of the Borrower and its Subsidiaries taken as a whole; or (iii) any
Reportable Event shall occur in connection with any Plan and such Reportable
Event would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of the Borrower
and its Subsidiaries taken as a whole.

Section 7.09 Reserved.

Section 7.10 Other ERISA Liabilities.  The Borrower, any Subsidiary or any other
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability or become obligated
to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, any Subsidiary or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.11 Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01 Acceleration, Etc. If any Default described in ‎‎Section 7.05 or
‎7.06 occurs, the obligations of the Lenders to make Loans shall automatically
terminate and the Obligations of the Borrower shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender.  If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend (in whole or in part) the obligations of the Lenders to make Loans or
declare the Obligations of the Borrower to be due and payable (in whole or in
part), whereupon such Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives.  Promptly upon any acceleration of the
Obligations, the Administrative Agent will provide the Borrower with notice of
such acceleration.

60

--------------------------------------------------------------------------------

If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower or termination of the obligations of the Lenders to
make Loans hereunder as a result of any Default (other than any Default as
described in ‎‎Section 7.05 or ‎7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

Section 8.02 Amendments.  Subject to the provisions of this ‎Article ‎VIII and
except as otherwise specified herein (including pursuant to a LIBOR Successor
Amendment), the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or thereunder or waiving any Default hereunder or thereunder;
provided, however, that no such supplemental agreement shall:

(a) Extend the final maturity of any of the Loans of any Lender or forgive all
or any portion of the principal amount thereof payable to any Lender, or reduce
the rate or extend the scheduled time of payment of interest or fees thereon
(other than a waiver of the application of the default rate of interest pursuant
to ‎‎Section 2.11 hereof) payable to any Lender, without the consent of each
Lender affected thereby.

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend ‎‎Section 2.19 or the definition
of "Pro Rata Share", without the consent of all Lenders affected thereby.  For
the sake of clarity, the addition of one or more term loan facilities or the
increase or addition of one or more revolving credit facilities or an extension
of the maturity of a portion of the Existing Facility or New Facility and
similar modifications shall be permitted with the consent of the Required
Lenders and the Lenders agreeing to participate in the new facility or to
increase the amount of their commitment or extend the maturity of their Loans.

(c) Extend the Maturity Date or any Facility Termination Date as it applies to
any Lender, or increase the amount or otherwise extend the term of the Existing
Commitment or New Commitment of any Lender hereunder (other than as expressly
permitted by the terms of ‎Section 2.01(b)) without the consent of each Lender
affected thereby.

(d) Permit the Borrower to assign its rights or obligations under this Agreement
except as provided in ‎Section 6.07 without the consent of all Lenders.

(e) Amend this ‎Section 8.02 without the consent of all Lenders.

61

--------------------------------------------------------------------------------

provided further, that (i) no amendment of any provision of this Agreement
relating to the Administrative Agent shall be effective without the written
consent of the Administrative Agent; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (iii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency (including, without limitation, amendments,
supplements or waivers to any of documents executed by the Borrower or any
Subsidiary in connection with this Agreement if such amendment, supplement or
waiver is delivered in order to cause such related documents to be consistent
with this Agreement and the other Loan Documents) and (iv) the Administrative
Agent and the Borrower may enter into amendments or modifications to this
Agreement or enter into additional documentation as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of ‎Section 3.07(b) in accordance with the terms
of ‎Section 3.07(b).  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (it being specifically understood and agreed that
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 8.03 Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
Unmatured Default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by, or by the Administrative
Agent with the consent of, the requisite number of Lenders required pursuant to
‎‎Section 8.02, and then only to the extent in such writing specifically set
forth.  All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Administrative Agent and the
Lenders until all of the Obligations have been paid in full.

ARTICLE IX
GENERAL PROVISIONS

Section 9.01 Survival of Representations.  All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent, any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Lender may have had notice or knowledge of any Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied.

62

--------------------------------------------------------------------------------

Section 9.02 Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03 Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04 Entire Agreement.  The Loan Documents, together with the Fee
Letter, embody the entire agreement and understanding among the Borrower, the
Administrative Agent and the Lenders party thereto and supersede all prior
agreements and understandings among the Borrower, the Administrative Agent and
the Lenders, as applicable, relating to the subject matter thereof.

Section 9.05 Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in ‎‎Section 12.01(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

Section 9.06 Expenses; Indemnification.  (a)  Costs and Expenses.  The Borrower
shall reimburse (i) all reasonable and documented out-of-pocket expenses
incurred by, without duplication, the Administrative Agent and its respective
Affiliates (including the reasonable fees, charges and disbursements of Sidley
Austin LLP), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and the Lenders (including the reasonable fees, charges and disbursements
of one primary counsel (and to the extent reasonably determined to be necessary,
one local counsel and one regulatory counsel in any applicable jurisdiction) for
the Administrative Agent and the Lenders) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

63

--------------------------------------------------------------------------------

(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and the reasonable and documented
out-of-pocket legal and other related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), in each case to
the extent arising out of any investigation, litigation, claim or proceeding in
connection with or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in ‎‎Section 3.05), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) to the extent relating to the foregoing, any actual or
alleged presence or release of Hazardous Materials on or from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the bad faith, gross negligence or willful misconduct of such
Indemnitee or its Related Parties, (y) a material breach of such Indemnitee's or
its Related Parties' obligations hereunder or under any other Loan Document or
(z) a dispute among two or more Indemnitees not arising from any act or omission
of the Borrower or its Subsidiaries hereunder (but not including any such
dispute that involves a Lender to the extent such Lender is acting in a
different capacity (i.e., the Administrative Agent) under any Loan Document). 
This ‎‎Section 9.06(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section or the Borrower for any reason fail to indefeasibly pay or cause to be
paid any amount required under subsection (b) of this Section, in each case, to
be paid to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender's ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of ‎‎Section 2.17(b).

64

--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof (it being agreed that the Borrower's indemnity and contribution
obligations set forth in this ‎Section 9.06 shall apply in respect of any
special, indirect, consequential or punitive damages that may be awarded against
any Indemnitee in connection with a claim by a third party unaffiliated with the
Indemnitee).  No Indemnitee referred to in subsection (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee or its Related Parties or a material breach of such Indemnitee's
or its Related Parties' obligations hereunder or under any other Loan Document,
in each case, as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments.  All amounts due under this Section shall be payable not later
than ten (10) Business Days after written demand therefor.

(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of this
Agreement, the Aggregate Existing Commitment or the Aggregate New Commitment and
the repayment, satisfaction or discharge of all the other Obligations.

Section 9.07 Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with the Agreement
Accounting Principles.

Section 9.08 Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.  Without limiting the foregoing provisions of this ‎‎Section
9.08, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

65

--------------------------------------------------------------------------------

Section 9.09 Nonliability of Lenders.  The relationship between the Borrower on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  Neither the Administrative Agent
nor any Lender shall have any fiduciary responsibilities to the Borrower. 
Neither the Administrative Agent nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower's business or operations.

Section 9.10 Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates' respective partners, directors, officers, employees, agents,
trustees, advisors and representatives on a confidential basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and with the Person, to the extent such compliance is
within its control, disclosing such information being responsible for such
compliance), (b) to the extent requested by any state, federal or foreign
authority or examiner regulating banks or banking or otherwise purporting to
have jurisdiction over it or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided that the Administrative Agent and the Lenders, as applicable, shall, to
the extent practicable and not prohibited by applicable law, give the Borrower
reasonable notice thereof before complying therewith, except to the extent in
connection with an audit or examination conducted by a regulatory authority
having jurisdiction over it or its affiliates, (c) as may be compelled in a
judicial or administrative proceeding or as otherwise required by applicable
laws or regulations or by any subpoena or similar legal process, provided that
the Administrative Agent and the Lenders, as applicable, shall, except with
respect to regulatory audit or examination conducted by accountants or any
governmental or regulatory authority exercising examination or regulatory
authority, to the extent practicable and not prohibited by applicable law, give
the Borrower reasonable notice thereof before complying therewith, except to the
extent in connection with an audit or examination conducted by a regulatory
authority having jurisdiction over it or its affiliates, (d) to any other party
hereto, (e) in connection with the exercise of any remedies or the enforcement
of rights hereunder or under any other Loan Document or the Fee Letter in any
suit, action or proceeding relating thereto to the extent such disclosure is
reasonably necessary in connection with such suit, action or proceeding
(provided that the Borrower shall be given notice thereof and a reasonable
opportunity, in each case to the extent reasonably practicable and to the extent
permitted by applicable law, to seek a protective court order with respect to
such Information prior to such disclosure (it being understood that the refusal
by a court to grant such a protective order shall not prevent the disclosure of
such Information thereafter)), (f) subject to the acknowledgment and acceptance
by any such party that such information is being disseminated on a confidential
basis in accordance with the standard syndication process of any arranger or
customary market standards for dissemination of such types of information,
subject to customary confidentiality restrictions that are no less restrictive
in any material respect than those in this Section, which shall in any event
require "click through" or other affirmative actions on the part of recipient to
access such information, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) in connection with
obtaining CUSIP numbers, (i) to the extent such Information (x) is or becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a source, other than the Borrower or its Affiliates,
that is not to such Person's knowledge subject to any confidentiality or
fiduciary obligation to the Borrower with respect to such Information or (j) to
the extent that such information is independently developed by the
Administrative Agent or Lender, as applicable other than as a result of a breach
of this Section.

66

--------------------------------------------------------------------------------

In addition, on a confidential basis (except to the extent publicly available
other than as a result of a breach of this Section), the Administrative Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

Section 9.11 Nonreliance.  Each of the Lenders hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

Section 9.12 Disclosure.  The Borrower and each Lender hereby acknowledge and
agree that the Administrative Agent and/or its respective Affiliates and certain
of the other Lenders and/or their respective Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

ARTICLE X
THE ADMINISTRATIVE AGENT

Section 10.01 Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article, other than ‎‎Section 10.06 below, are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions (other than as provided in
‎‎Section 10.06 below). It is understood and agreed that the use of the term
"agent" herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

67

--------------------------------------------------------------------------------

Section 10.02 Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.03 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person; provided that the
foregoing shall not relieve the Administrative Agent of its obligations to
comply with the procedures set forth in ‎Section 2.08, including the requirement
to orally confirm the location and number of the Borrower's account to which
proceeds of Loans are to be disbursed.  The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
the advice of any such counsel, accountants or experts.

Section 10.04 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

68

--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in ‎Article ‎VIII) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ‎Article ‎IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.05 Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct (or breached its material
obligations under the Loan Documents) in the selection of such sub-agents.

69

--------------------------------------------------------------------------------

Section 10.06 Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, subject to, so long as no Default has occurred and is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to, so
long as no Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than as
provided in ‎Section 3.08 and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the effective date
of its resignation), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and ‎‎Section 9.06 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 10.07 Non-Reliance on Administrative Agent and Other Lenders.  Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

70

--------------------------------------------------------------------------------

Section 10.08 [Reserved]. 

Section 10.09 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 10.10 ERISA.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:

71

--------------------------------------------------------------------------------

(i) such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender's entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that neither the Administrative
Agent nor any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in the Loans, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

72

--------------------------------------------------------------------------------

ARTICLE XI
SETOFF

Section 11.01 Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations of the
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of ‎Section 2.20(a)(ii) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01 Successors and Assigns.  (a)  Successors and Assigns Generally. 
The provisions of this Agreement and the other Loan Documents shall be binding
upon and inure to the benefit of the parties hereto and thereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection ‎(b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection ‎(f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Existing
Commitment or its New Commitment and the Existing Loans or New Loans,
respectively, at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's applicable Commitment and the applicable Loans at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

73

--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the applicable Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of the Administrative Agent and, so long as no Default under Sections ‎7.02,
‎7.05 or ‎7.06 has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the prior written consent of the Borrower (such consent to be provided in
the Borrower's sole discretion) shall be required unless (i) a Default under
Sections ‎7.02, ‎7.05 or ‎7.06 has occurred and is continuing at the time of
such assignment or (ii) such assignment is to a Person that is a Lender (as
defined under the Existing Revolving Credit Agreement as in effect on the
Amendment and Restatement Effective Date) on the Initial Effective Date and, as
a result of such assignment, the aggregate amount of the assignee's Existing
Commitment and New Commitment is equal to or less than such assignee's
Commitment (as defined under the Existing Revolving Credit Agreement as in
effect on the Amendment and Restatement Effective Date) under the Existing
Revolving Credit Agreement as in effect on the Initial Effective Date; and

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.

74

--------------------------------------------------------------------------------

(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders.  No such assignment shall be made to
a Defaulting Lender.

(viii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections ‎‎3.01, ‎3.03, ‎3.04, ‎‎3.05, and
‎9.06 with respect to facts and circumstances occurring prior to the effective
date of such assignment.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

75

--------------------------------------------------------------------------------

(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

(d) Participations.  Any Lender may, with the prior written consent of the
Borrower ((i) such consent to be provided in the Borrower's sole discretion,
(ii) such consent not to be required if a Default under Sections ‎7.02, ‎7.05 or
‎7.06 has occurred and is continuing at the time of the sale of the applicable
participation and (iii) such consent not to be required for a participation to a
Person that is a Lender (as defined under the Existing Revolving Credit
Agreement as in effect on the Amendment and Restatement Effective Date) on the
Initial Effective Date), sell participations to any Person (other than a natural
person, Defaulting Lender or the Borrower or any of its Affiliates or
Subsidiaries) (each, a "Participant"), in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans); provided that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
‎Section 8.02 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections ‎‎3.01, ‎3.03, ‎3.04 and ‎‎3.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of ‎‎Section 11.01 as though it were a Lender,
provided that such Participant agrees to be subject to ‎Section 2.19 as though
it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other Obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans or its other Obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

76

--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section ‎‎3.01, ‎3.03, ‎3.04 or ‎‎3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant shall not be entitled to the benefits of ‎Section 3.05 unless such
Participant agrees to comply with ‎Section 3.05 as though it were a Lender (it
being understood that the documentation required under ‎Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.02 Dissemination of Information.  The Borrower authorizes each of the
Lenders to disclose to any Participant or any other Person acquiring an interest
in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by the Borrower pursuant to ‎Section 6.01; provided that each
Transferee and prospective Transferee agrees to be bound by ‎Section 9.10 of
this Agreement or other provisions at least as restrictive as ‎Section 9.10
including making the acknowledgments set forth therein.

Section 12.03 Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of‎ ‎Section 3.05(e); provided, that
damages for any breach of this ‎Section 12.03 shall in no event exceed the
reasonable out-of-pocket expenses incurred by the Borrower in collecting or
attempting to collect from the Transferee any forms it reasonably requires in
order to determine its withholding and reporting obligations in accordance with
‎Section 3.05(e) herein.

77

--------------------------------------------------------------------------------

ARTICLE XIII
NOTICES

Section 13.01 Notices; Effectiveness; Electronic Communication.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection ‎(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number set forth on Schedule 13.01;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph ‎(b).

(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
‎Article ‎II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

78

--------------------------------------------------------------------------------

(c) The Platform.  THE PLATFORM (IF ANY) IS PROVIDED "AS IS" AND "AS AVAILABLE."
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by written notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower so long as such notices appear on their face to
be authentic even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower. 
All telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

79

--------------------------------------------------------------------------------

ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01 Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in ‎Article ‎IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 14.02 Electronic Execution of Assignments.  The words "execute,"
"execution," "signed," "signature," and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Borrowing Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Without limiting the generality of the
foregoing, each party hereto hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Borrower, electronic images of this Agreement or any
other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

80

--------------------------------------------------------------------------------

ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01 Choice of Law.  THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 15.02 Consent to Jurisdiction.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY SUBMITS TO JURISDICTION OF ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BROUGHT BY THE
BORROWER, DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK.

EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY AGREES
FURTHER THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PERSON AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION ‎13.01 AND
AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR LENDERS TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

81

--------------------------------------------------------------------------------

Section 15.03 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 15.04 U.S. Patriot Act Notice.  Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
U.S. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the U.S.
Patriot Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

Section 15.05 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lenders
are arm's-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any of the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any of the Lenders has
any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby agrees
and covenants that it will not make any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

82

--------------------------------------------------------------------------------

Section 15.06 Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 15.07 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

83

--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected  Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

Section 15.08 Amendment and Restatement.  Upon the occurrence of the Amendment
and Restatement Effective Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement.  Notwithstanding anything to the
contrary set forth in this Agreement or the Loan Documents, on the Amendment and
Restatement Effective Date, all references in the Loan Documents to this
Agreement shall be read as being references to this Agreement. All Loans made,
and Obligations incurred, under the Existing Credit Agreement which are
outstanding on the Amendment and Restatement Effective Date shall continue as
Loans and Obligations, respectively, under (and shall be governed by the terms
of) this Agreement and the other Loan Documents.  This Agreement is not intended
to be, and shall not constitute, a novation. 

[Signature Pages Follow]

84

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto  have executed this Agreement as of the
date first written above.

WALGREENS BOOTS ALLIANCE, INC.,
 as the Borrower

By:  /s/ Aidan Clare

Name: Aidan Clare

Title:  Senior Vice President and Global Treasurer

By:  /s/ John Devlin

Name: John Devlin

Title:  Vice President, Global Treasury

[Signature Page to A&R Revolving Credit Agreement]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

By:  /s/ Jordan Harris

Name: Jordan Harris

Title: Managing Director

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  /s/ Jordan Harris

Name: Jordan Harris

Title: Managing Director

[Signature Page to A&R Revolving Credit Agreement]

--------------------------------------------------------------------------------

Schedule 1.01

PRICING SCHEDULE

TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Existing Facility:

 

Applicable Margin for Eurocurrency Existing Loans

Applicable Margin for Alternate Base Rate Existing Loans

On the Initial Effective Date through and including the Initial Maturity Date
(or, if earlier, the Facility Termination Date for the Existing Facility):

0.75%

0.00%

After the Initial Maturity Date through and including the Facility Termination
Date for the Existing Facility:

1.50%

0.50%

New Facility:

 

Applicable Margin for Eurocurrency New Loans

Applicable Margin for Alternate Base Rate New Loans

On the Amendment and Restatement Effective Date through and including the
Facility Termination Date for the New Facility:

1.50%

0.50%


--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT SCHEDULE
TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

[On File with Administrative Agent]

--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

1.  Address of the Borrower:

Aidan Clare; Senior Vice President and Global Treasurer

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-3593

Fax:  (847) 315-3652

Email: Aidan.Clare@wba.com

With copies to:

John Devlin; Vice President, Global Treasury

2, The Heights

Brooklands

Weybridge, Surrey, KT13 0NY, UK

Phone: +44 (0) 1932 871 731

Email: John.Devlin@wba.com

Marco Pagni; Executive Vice President, Global Chief Administrative Officer and
General Counsel

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-2665

Fax: (847) 315-3652

Email: Marco.Pagni@wba.com

Gráinne Kelly; Vice President, Global Treasury

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-2634

Fax:  (847) 315-3652

Email: Grainne.Kelly@wba.com

and 

Group.Treasury_Ops@wba.com

--------------------------------------------------------------------------------

2.  Address for the Administrative Agent:

Wells Fargo Bank, National Association

550 South Tryon, 12th Floor

D1086-126

Charlotte, NC 28202
Telephone: 704-410-2132
Attn: Jordan Harris
E-Mail: Jordan.Harris@wellsfargo.com

3.  Wiring Instructions for the Administrative Agent

Wells Fargo Bank, National Association

ABA: [  ]

Account Name: [  ]

Account Number: [  ]

--------------------------------------------------------------------------------